  CITIZENS INVESTMENT
 SERVICES CORP
. 342 NLRB No. 26 
316 
Citizens Investment Services Corporation 
and
 Chris-
topher Hayward.  
Case 6ŒCAŒ33153 
June 30, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN 
AND MEISBURG 
 On December 23, 2003,
 Administrative Law Judge 
Paul Buxbaum issued the attached decision.  The Re-
spondent filed exceptions and a supporting brief.  The 
General Counsel filed an answering brief, and the Re-

spondent filed a reply brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 

affirm the judge™s rulings, findings,
1 and conclusions
2 and to adopt the recommended Order. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that the Respondent, 
Citizens Investment Services 
Corporation, Pittsburgh, Pennsylvania, its officers, 
agents, successors, and assigns, shall take the action set 
forth in the Order. 
 Barton Meyers, Esq., 
for the General Counsel
. James P. Hollihan, Esq., 
of Pittsburgh, Pennsylvania, for the 
Respondent. Daniel W. Cooper, Esq., 
of Carnegie, Pennsylvania, for the 
Charging Party. 
DECISION STATEMENT OF THE 
CASE PAUL BUXBAUM
, Administrative Law Judge. This case was 
tried in Pittsburgh, Pennsylva
nia, on September 11 and 12, 
2003. The charge was filed December 31, 2002, and the com-
plaint was issued May 29, 2003. 
The complaint alleges that the Company discharged its em-
ployee, Christopher Hayward, be
cause he engaged in protected 
                                                          
 1 The Respondent excepted to some of the judge™s credibility find-
ings.  The Board™s established policy is not to overrule an administra-
tive law judge™s credibility resoluti
ons unless the clear preponderance 
of all the relevant evidence convinc
es us that they are incorrect.  
Stan-dard Drywall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d 
Cir. 1951).  We have carefully examined the record and find no basis 
for reversing the findings. 
2 In reaching this result, Chairm
an Battista and Member Meisburg 
disavow the judge™s apparent reliance on Hayward™s 
subjective
 belief 
that he was acting on behalf of th
e financial consultants as evidence 
that Hayward was, in fact, engaged in protected concerted activity.  In 

their view, only the 
objective evidence in the reco
rd establishing that 
Hayward™s actions constituted concerte
d activity, including the fact that 
Hayward repeatedly raised the cons
ultant™s compensation issues during 
monthly meetings conducted by ma
nagement, may be considered.  
concerted activity and in order 
to discourage its other employ-
ees from engaging in such activity. The Company™s conduct is 
asserted to be in violation of 
Section 8(a)(1) of the Act. The 
Company filed an answer to the complaint, denying the mate-
rial allegations of the complain
t and contending that its actions 
relating to Hayward were based 
on legitimate business consid-
erations. 
As described in detail in the decision that follows, I deter-
mine that Hayward engaged in 
protected concerted activities 
and that the Company was aware of his participation in such 
activities. I also conclude that 
the General Counsel has carried 
its burden of proving that Hayw
ard™s participation in those 
activities was a substantial motivating factor in the decision to 
discharge him from employment. 
Finally, I find that the Com-
pany has failed to meet its bu
rden of demonstrating that it 
would have discharged Hayward 
regardless of his participation 
in protected concerted activities. 
On the entire record,
1 including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel, the Charging Party, and the Respon-
dent, I make the following 
FINDINGS OF FACT
 I. JURISDICTION
 The Company, a corporation, has been engaged in providing 
financial services and making re
tail sales of financial invest-
ment products at its offices throughout Pennsylvania, where it 
annually derived gross revenues in excess of $1 million from its 
operations within the Commonwealth of Pennsylvania and 
purchased and received at its
 Pennsylvania offices products, 
goods, and materials valued in 
excess of $50,000 directly from 
points outside the Commonwealth of Pennsylvania. The Com-
pany admits
2 and I find that it is an employer engaged in com-
merce within the meaning of Sect
ion 2(2), (6), and (7) of the 
Act. 
II. ALLEGED UNFAIR LABOR PRACTICES
 A. The Facts 
The events in controversy arise from difficulties associated 
with a change in ownership an
d management of a financial 
services company. The financia
l services operation in question 
was a component of the Mellon Bank known as Dreyfus In-
vestment Services Corporation.
 Its mission was to provide in-
                                                          
 1 There are several errors in the transcript. At p. 156, I.5, the witness 
actually stated that the branch mana
ger wished the customer to ﬁbuyﬂ 
things. At p. 197, I.8, the witness indicated that he could speak with a 
colleague without being ﬁuncomfort
able.ﬂ At pp. 223Œ224, the witness 
testified that managers told employee
s that they were ﬁtiredﬂ of hearing 
about complaints. At p. 519, I.8, I 
advised counsel that it ﬁwouldﬂ be 
necessary to brief the remedial issu
e raised by counsel for the General 
Counsel. At p. 524, I.7, I asked couns
el for the General Counsel if he 
was relying on the doctrine set forth in ﬁ
Shattuck Denn
.ﬂ (I was refer-
ring to 
Shattuck Denn Mining Corp
., 362 F.2d 466, 470 (9th Cir. 
1966).) The remaining errors of transcription are not significant or 

material. 
2 See amendment to Respondent™s answer filed September 9, 2003. 
(GC Exh. 1(f).) 
  CITIZENS INVESTMENT
 SERVICES CORP
. 317
vestment services to customer
s of Mellon™s retail banking busi-
ness. A group of employees know
n as financial consultants 
were key participants in this enterprise. Typically, Mellon Bank 
officials would refer prospectiv
e customers to these financial 
consultants who would meet with 
the clients and assist them in 
making appropriate investments.
 The consultants were paid 
commissions on their i
nvestment sales. 
On July 1, 2001, Citizens Bank, a large New England bank-
ing concern, announced that it was acquiring both the existing 
retail banking business and the asso
ciated investment services 
operation from Mellon. The new i
nvestment services company 
would be known as Citizens Inve
stment Services Corporation 
(CISC).3  The formal date of this transaction was December 1, 
2001. As one of the Company™s officials put it, this was ﬁthe 
actual legal Day 1ﬂ for the new concern. (Tr. 257.) 
As early as September 2001, management of Citizens real-
ized that the transition of the in
vestment component to their full 
control would be complicated. Gi
ven the need for various legal 
and administrative formalities,
 the full conversion of the in-
vestment operation to CISC coul
d not be completed by Decem-
ber 1. Therefore, although the em
ployees of Dreyfus were ac-
quired by CISC on that target date, the actual investment port-
folios and associated files and records remained within the 
control of Dreyfus during a protracted transition period. As will 
be seen, this led to a variety of problems that form a significant 
portion of the context of the events under consideration. 
Naturally, the financial consul
tants were very concerned 
about their employment prospects after the acquisition of their 
employer. Among them was the Charging Party in this case, 
Christopher Hayward. Hayward ha
d been employed as a finan-
cial consultant for Dreyfu
s for approximately 6 years.
4 Both Mellon and Citizens expressed interest in hiring the 
consultants. In August, an offi
cial of Mellon, Russell Hanscom, 
met with the consultants, including Hayward, and presented an 
outline of a possible employment opportunity for them. While 
the consultants were interested
 in Mellon™s thoughts, the gen-
eral impression was that the plan 
to employ the consultants in a 
new role at Mellon was disturbi
ngly vague regarding such is-
sues as their compensation. 
Shortly thereafter, on Septembe
r 10, 2001, Barry Toothaker, 
the president of CISC, held a si
milar meeting with a number of 
the financial consultants. The meeting was held in Philadelphia. 
Among the consultants who attended was Edward Chess, Jr. 
Chess testified that one of the cr
ucial subjects discussed at the 
meeting was the question of whet
her so-called ﬁtrail paymentsﬂ 
would be available to the consul
tants. Trail payments are com-
missions paid to consultants 
for ongoing management of in-
vestments that were originally purc
hased in previous years. It is 
apparent that the scope and size of such trail payments would 
greatly affect the income received by experienced financial 
consultants. Chess reported that 
Toothaker indicated that such 
payments would be paid to CISC
™s financial consultants. Even 
                                                          
 3 Counsel for the Company described CISC as a ﬁsubsidiaryﬂ of 
Citizens Bank. (R. Br. at p. 2.) 
4 At one point, he had a break in
 service, having obtained employ-
ment with another company. Subsequently, he returned to Dreyfus and 

resumed his duties as a financial consultant. 
better, he stated that the size of the payments would be based 
on the consultant™s position on the 
compensation grid. This grid 
consisted of a chart that awarded a larger commission on sales 
to higher producing employees. 
In other words, the more a 
consultant sold overall, the hi
gher his or her commission was 
on each individual sale. Chess opined that the prospect of re-
ceiving trail commissions in amount
s determined by application 
of the compensation grid was a highly satisfactory method of 
compensation for experienced
 financial consultants. 
After the meeting with Tootha
ker, Chess held a telephone 
conference with his colleagues 
and reported the details of 
CISC™s proposal. Had events in our country proceeded nor-
mally, Chess would have flown back to Pittsburgh on the fol-
lowing day, September 11, 2001. Because of the intervention of 
evildoers, this became impossible. As a result, two of Chess™ 
colleagues, Hayward and Jeffrey 
Russo, drove to Philadelphia 
to pick him up. On the ride ba
ck to Pittsburgh, the men dis-
cussed the merits of the competi
ng job offers and decided that it 
would be preferable to select
 employment at CISC. Hayward 
testified that among the factors that influenced this decision 
were a ﬁvery satisfactoryﬂ compensation grid and the plan to 
pay a ﬁfull trail through the grid.ﬂ (Tr. 124Œ125.) The upshot 
was that the financial consultant
s were ﬁextremely hopeful and 
happyﬂ about CISC™s employ
ment proposals. (Tr. 125.) 
The first written information 
regarding the terms and condi-
tions of employment for CISC™s
 financial consultants was dis-
tributed during a sales meeti
ng on October 8, 2001. This was 
entitled ﬁFY 2002 Incentive Plan fo
r Financial Consultants.ﬂ It 
was clearly labeled as a draft.
5  (GC Exh. 2.) Both Chess and 
Hayward testified that it reflected a lower percentage for trail 
payments than had been propos
ed during the September meet-
ing with Toothaker.
6  Chess was also concerned that this writ-
ten proposal failed to include 
another source of compensation, 
payment to the consultants of a portion of the commissions 
earned by certain lower-level 
employees known as financial 
relationship managers. 
Due to his anxiety regarding 
these aspects of the proposed 
compensation, Chess initiated a series of e-mails to his supe-
rior, John Halechko, a senior vice president and director of 
investment sales for CISC.
7  In the first e-mail, dated October 
22, Chess complained that the pay plan contained in the draft 
was ﬁchanged so significantlyﬂ from the plan outlined by 
Toothaker in Philadelphia. (GC 
Exh. 3 p. 8.) In particular, 
Chess raised the question of wh
ether trail payments would be 
made through the compensation gr
id. Halechko sent an imme-
diate response, telling Chess that, ﬁ[t]rail is paid through the 
grid.ﬂ (GC Exh. 3 p. 8.) Severa
l hours later, Halechko retracted 
this assertion about the draft plan, observing that he had not 
been correct about the status of the trail payments. He now 
                                                          
 5 The parties stipulated that the 
handwritten annotations on the copy 
of this document received into eviden
ce are later additions that are not 
to be considered part of the record. 
6 More accurately, it reflects a reduction for experienced financial 
consultants and an increase for newer employees whose position on the 
compensation grid was lower. As both Chess and Hayward were ex-

perienced and highly productive consultants, it is logical that they per-
ceived the change as negative. 7 The initial e-mail was also addressed to Hanscom. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 318 
noted that, ﬁ[t]he trails are not
 paid through the base grid.ﬂ 
[Boldface in the original.] (GC Exh. 3 p. 7.) Chess responded 
by thanking Halechko for the cl
arification and expressing the 
hope ﬁthat my 2 cents helps to design the best plan we can 
have.ﬂ (GC Exh. 3 p. 7.) Halechko then replied, observing, ﬁI 
don™t mind your 2 cents. If you don™t ask you don™t get. As long 
as you[r] position makes sense and the wording of your e-mail 
doesn™t piss me off
 I™m open to any of your suggestions.ﬂ [Ital-
ics in the original.] (GC Exh. 3 p. 7.) 
Just 1 minute later, Halec
hko™s language provoked a re-
sponse from Chess. In an obvious expression of fear and con-
cern, he told Halechko that, ﬁI hope I didn™t piss you off . . . 
that was not the intention. If I 
did, I apologize.ﬂ (GC 3 p. 6.) 
Halechko then attempted to reassu
re Chess, telling him that he 
was not angry and that, ﬁ[i]t was a joke.ﬂ (GC Exh. 3 p. 6.) 
Chess testified that during this period he felt great pressure 
to obtain definitive commitments regarding compensation. This 
pressure arose from the need to enroll in the benefit programs 
offered by Citizens. For example,
 he noted that he needed to 
learn more precise information 
regarding his expected annual 
earnings so that he could determine the amount of disability 
insurance required to protect h
im. As a result, on October 25, 
he e-mailed Hanscom, explaining the nature of what he charac-
terized as this ﬁurgentﬂ proble
m. (GC Exh. 3 p. 4.) Hanscom 
sent a terse response, indicating that the issue of calculation of 
the benefit base ﬁwas covered in the round table with Barry 
[Toothaker], you were there.ﬂ 
(GC Exh. 3 p. 4.) Chess re-
sponded by observing that he was ‚trying very hard not to lose 
my mind with this.ﬂ He conten
ded that he was being given 
differing answers that were leav
ing him ﬁangry and befuddled.ﬂ 
(GC Exh. 3 p. 4.) 
Several days later, 
Chess resumed his e-mail discussion with 
Halechko, explaining that al
though his enquiries regarding 
compensation issues ﬁmake me look like a complainer . . . they 
are important issues.ﬂ He also 
provided information as to the 
attitude of his colleagues, assert
ing ﬁI can honestly tell you that 
no one is happy right now with so
me of the decisions that have 
been made.ﬂ (GC Exh. 3 p. 2.) 
Halechko responded in a reas-
suring manner, telling Chess that 
he did not think, ﬁyou are a 
complainer.ﬂ He noted that ﬁ[t]he points you address are valid 
and important to many of your peers,ﬂ including another group 
of employees in Philadelphia w
ho raised the same questions. 
His response included an attempt to provide more information 
regarding the benefits base issue 
and, in boldface, he solicited 
more information from Chess by asking him to 
ﬁ[p]lease 
elaborate on what other decisi
ons being made are becoming 
dissatisfiers for the group.ﬂ (GC Exh. 3 p. 2.) 
Taking advantage of the opportunity offered by Halechko, 
Chess responded by listing what he
 termed the ﬁmajorﬂ issues 
for the group. He reported that ﬁtrail was the 1st issue,ﬂ specifi-
cally whether it would be paid through the compensation grid. 
He next raised the issue of pa
yments to consultants based on 
sales made by financia
l relationship managers.8  He character-
ized the Company™s description regarding this issue as ﬁClin-
                                                          
 8 His e-mail refers to the financial relationship managers by the ac-
ronym of BSS. This is an abbreviation for another title used to describe 
this class of employees. 
tonesque.ﬂ (GC Exh. 3 p. 1.) Che
ss next returned to the issue of 
benefit calculations. Finally, he objected to the manner in 
which new financial consultants we
re being hired, asserting that 
the selection of in-house empl
oyees over highly qualified out-
side candidates ﬁseems to de-valueﬂ the incumbent consultants. 
Overall, Chess contended that 
the experienced consultants saw 
ﬁnothing to reward them for be
ing, well veterans. For being 
loyal or being productive.ﬂ (GC Exh. 3 p. 1.) Halechko re-
sponded by informing Chess that 
it was not financially possible 
to pay trail commissions through th
e grid. He briefly addressed 
the payment of commissions on sales made by the financial 
relationship managers and forceful
ly asserted th
at management 
intended to promote existing employees before turning to out-
side candidates, noting that ﬁ[a]ll
 of us were new at one time. 
This has no impact on any FC 
[financial consultant] and I™m 
not sure why it would be anyone
™s concern.ﬂ (GC Exh. 3 p. 2.) 
As has been noted, the principal step in the transition to 
ownership by Citizens occurred on December 1, 2002. Al-
though the financial consultants 
continued to manage invest-
ment accounts that remained technically under the control of 
Dreyfus, they became employees of CISC. Under examination 
by counsel for the General Counsel, Halechko agreed that, ex-
cept for the remaining issue of Dreyfus™ control of the invest-
ment accounts, the financial co
nsultants were ﬁworking fully 
for Citizens after the beginning of January 2002.ﬂ (Tr. 300.) At 
that time, the consultants receiv
ed a new supervisor, Regional 
Sales Manager David Hunter. Hunt
er maintained a practice of 
holding monthly meetings with 
the financial consultants who 
were under his supervision. 
At the monthly meeting in January 2002, Hunter distributed 
a new compensation plan entitled, ﬁFinancial Advisor Incentive 
Plan Effective January 1, 2002.ﬂ
 (GC Exh. 4.) This contained 
provisions governing the compensa
tion-related issues that had 
already provoked concern and controversy. Both Chess and 
Hayward testified that this revised plan was unsatisfactory. It 
contained a ﬁmuch reducedﬂ trail payment and favored lower 

producers over higher producers. (Tr. 55.) 
As the year progressed, the e
xperienced financial consultants 
began to have complaints not only about the structure of their 
compensation plan, but also rega
rding the actual amounts they 
were receiving under that plan
. As Hayward put it, ﬁmy pay 
was substantially short almost 
every month that we got com-
mission checks. They were late 
several different times and my 
lowest range of shortness of 
my pay was I remember being 
[$]4,000 and then the most was 
[$]10,000.ﬂ (Tr. 128.) Halechko 
testified that Hayward was the first employee to bring this 
problem to his attention, informing him that ﬁI don™t think 
they™re paying us right.ﬂ (Tr. 26
7.) As Halechko put it, ﬁChris 
[Hayward] identified the problem, he figured out that there was 
something wrong, now we had to l
ook into it.ﬂ (Tr. 268.) In his 
testimony, Halechko contended th
at he was ﬁhappyﬂ that Hay-
ward had raised the problem since it was clearly a serious mat-
ter that required management in
vestigation. (Tr. 268.) Never-
theless, it is noteworthy that Ha
lechko also testified that it was 
at approximately this time that
 he had his first conversation 
with Hunter regarding 
problems with Hayward. 
The Company™s officials testified that the serious compensa-
tion problems just referenced were
 caused by the difficulties in 
  CITIZENS INVESTMENT
 SERVICES CORP
. 319
obtaining accurate account in
formation from Dreyfus. As 
Halechko put it, ﬁwe had to rely 
on the information given to us 
by Dreyfus and that™s how we pa
id all of our employees.ﬂ (Tr. 
258.) It had been hoped that the full transfer of the accounts 
would be accomplished as of Fe
bruary 15. Unfortunately, this 
did not occur and the target transfer date had to be postponed to 
March 15 and, again, to April 15. Halechko noted that one of 
the reasons for the delay in implementation stemmed from the 
fact that the personnel who handled the Pittsburgh accounts for 
Dreyfus were going to lose their jobs once the transfer to Citi-
zens was accomplished. As a result, it was in their pecuniary 
interest to slow down the transfer operation. 
During this awkward transition pe
riod, specifically in April 
2002, Halechko testified that he
 first began to consider dis-
charging Hayward. He indicate
d that this was based upon re-
ports from Hunter that Hayward ﬁdidn™t want to change his 
behavior, to change with our new strategyﬂ resulting from the 
transfer of ownership to Citizens. (Tr. 282.) In addition, 
Halechko testified that at this 
time Hunter told him about ﬁa 
situation . . . And I™m not sure if it was Chris [Hayward] going 
into somebody™s territory, or I™m not clear of the exact issue at 
the time.ﬂ (Tr. 283.) This vague re
ference to a ﬁsituationﬂ refers 
to a sales transaction that figures prominently in the Company™s 
defense to the unfair labor practice charge. 
By way of background, it must be noted that the Company™s 
financial consultants operated out of specifi
ed territories. Each 
consultant was responsible for 
handling client referrals from 
particular branches of the re
tail bank. Generally speaking, it 
was improper for a consultant to solicit investment clients from 
the territory assigned to anothe
r consultant. One of the newer 
financial consultants, Gail Saun
ders, was responsible for the 
territory that included the Oakland Branch of the bank. The 
branch manager at Oakland was Valerie Stevens. In turn, Re-
gional Manager Jeanine Fallon supervised Stevens. 
The Oakland Branch referred an elderly woman of consider-
able means to Saunders as a pot
ential investment customer. 
Saunders and Stevens met with this lady and began the process 
of selling her a fixed annuity. While preparing the documents 
for the sale, Saunders discovered 
that the lady™s age precluded 
her from eligibility for the annuity. As a result, the meeting 
terminated without any sale to the potential customer. Signifi-
cantly, Halechko testified that
 Saunders was unable to propose 
alternative investment options for this client because she lacked 
the licensure required to offer such products. The evidence 
indicates that this unsatisfactory outcome left Stevens ﬁvery 
upset.ﬂ (Tr. 149.) Stevens co
nveyed her unhappiness to her 
superior, Fallon, and requested that Hayward be brought into to 
assist with the customer. 
Fallon was familiar with Hayward™s skills and experience 
since she had served as his supervisor in the past. She tele-
phoned Hayward and requested his assistance.
9  Hayward testi-
fied that he told Fallon ﬁthat you have to contact David Hunter. 
You have to talk to him about 
the case. If he says it™s okay, 
then I™ll come in and do that.ﬂ (Tr. 150.) Hayward further testi-
fied that he received another 
call from Fallon who advised him 
                                                          
 9 Hayward reported that this type of
 request for his services had been 
ﬁvery commonﬂ throughout his career. (Tr. 150.) 
ﬁthat she had talked to Dave [H
unter]. It was okay.ﬂ She also 
told Hayward that she had di
scussed another referral with 
Hunter as well.
10  (Tr. 150.) Hayward also testified that he had 
a brief discussion with Hunter 
about Fallon™s request for his 
services. He indicated that Hunter authorized the transaction, 
saying that it 
was ﬁno big deal.11ﬂ (Tr. 196.) 
Based on his assurances from Fallon, Hayward proceeded to 
schedule a meeting with the elde
rly woman. He was favorably 
impressed with her acuity, but di
d not make any 
sale at that 
time. She indicated that she in
tended to seek outside advice 
regarding Hayward™s proposed i
nvestment. At a second meet-
ing on April 4, 2002, the client
 informed Hayward that her 
independent advisors had agreed
 with his recommendations. At 
that time, she invested in a 
Pennsylvania municipal bond mu-
tual fund. Hayward received his customary commission from 
this transaction. 
Hunter testified that after Hayward completed the transaction 
with the elderly investor, he
 received a telephone call from 
Saunders, ﬁwho was very upset.ﬂ (Tr. 370.) She told Hunter 
that she had previously met w
ith the investor and had deter-
mined that ﬁshe did not have a 
product that she felt was suitable 
for that customer.ﬂ (Tr. 371.) 
She complained that Hayward 
had not spoken to her before m
eeting with the customer him-
self. As a result, Hunter schedu
led a meeting with Hayward to 
discuss the incident. Hunter testified that Hayward told him ﬁhe 
thought that the regional mana
ger [Fallon] had called me.
12ﬂ (Tr. 371.) Hunter further testified 
that he told Hayward that he 
should have spoken to him di
rectly before taking action.
13                                                           
 10 I credit Hayward™s testimony regarding this key conversation with 
Fallon. While some of the significan
t aspects of events in the Oakland 
Branch are in dispute, I find it noteworthy that the Company did not 

present Fallon or Stevens as witne
sses. As management officials at 
Citizens, their availability to testif
y was certainly within the Company™s 
control. Citing language from a treatise, the Board has observed that it 

is appropriate to draw an adverse 
inference from a party™s failure to 
present evidence ﬁwithin the control 
of the party whose interest it 
would naturally be to produce it.ﬂ 
Martin Luther King Sr., Nursing 
Center, 231 NLRB 15 fn. 1 (1997). More recently, the Board applied 
this inference against a 
company that failed to present the testimony of 
the only management participant in a crucial meeting. 
Daikichi Corp
., 
335 NLRB 622 at fn. 4 (2001). In resolving conflicts involving the 

incidents at the Oakland Branch, I find it appropriate to draw this type 
of adverse inference from the Comp
any™s failure to present the testi-
mony of either Regional Manager Fa
llon or Branch Manager Stevens. 
11 I recognize that Hunter denies 
having had any prior consultations 
about the transaction with either Fallon or Hayward. I do not credit this 
blanket denial. As to a talk with 
Fallon, the Company failed to call her 
to corroborate Hunter on this point. With regard to Hayward, I note that 
Hunter has strong grounds to exhibit animus against him. The evidence 
showed that Hunter™s perceived failu
re to adequately manage the ex-
perienced financial consultants re
sulted in his removal as Regional 
Sales Manager. Furtherm
ore, Fallon™s request to have Hayward meet 
with this client in circumstances 
where a less experienced consultant 
had been unable to offer the client 
an appropriate i
nvestment vehicle 
strikes me as, in fact, ﬁno big deal.ﬂ I am not surprised that Hunter 
would use this language in discussing it with Hayward. 
12 Hunter™s testimony as to this 
point is corroboration of Hayward™s 
testimony that Fallon told hi
m she had spoken to Hunter. 
13 I do not credit this testimony, having already found that Hayward 
has credibly testified that he did ha
ve a brief conversation with Hunter 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 320 
Hunter reports that he advised Hayward to handle any such 
future situations by calling th
e financial consultant involved 
and seeking consent. He also noted that, ﬁ[i]f the two FCs [fi-
nancial consultants] could work
 it out themselves, it was not 
necessary to call me.ﬂ (Tr. 372.
) Hunter then telephoned Fallon. 
He reports that she ﬁapologized to
 me and assured me that it 
would not happen again.
14ﬂ  Hunter testified that no formal disciplinary action was taken 
against Hayward or any bank employee arising from this epi-
sode. He did speak about it to Halechko, ﬁnot with the degree 
of urgency, but I did in my al
most daily conversations mention 
that this had happened and that 
I had dealt with it.ﬂ (Tr. 376Œ
377.) Halechko™s testimony confirmed the relative lack of im-
portance placed on this event by the two managers. He noted 
that Hunter told him about ﬁa si
tuation . . . And I™m not sure of 
it was Chris going into somebody™s territory, or I™m not clear of 
the exact issue at the time.ﬂ (Tr. 282Œ283.) 
Barbara Blyth, a human resources group manager for Citi-
zens Bank, provided further insight into Halechko™s thought 
processes regarding Hayward at 
this juncture. Blyth testified 
that on April 10 she met with her new boss, June Barry. The 
first item Barry raised was a 
phone conversation she had with 
Halechko. She reported that Ha
lechko had told Barry that 
Hayward ﬁwas not buying into the change within the organiza-
tion, he was not displaying good 
teamwork, and that he felt 
that, that he could not have this, it was affecting the morale of 
the group, and he would like to 
terminate Chris™ employment.ﬂ 
(Tr. 478.) 
One week later, Hayward redu
ced his complaints regarding 
compensation to writing. On Apr
il 17, he addressed an e-mail 
to Halechko reporting that his tr
ail payments have
 been either 
missing or incorrect. Ignoring rule
s of capitalization in a writ-
ing style characteristic of some computer users, he observes 
that, ﬁim not bitching. im just 
saying that the general consensus 
around here is that some things tend to just get swept under the 
rug . . . people are starting to get upset, i just wanted to let you 

know.ﬂ (GC Exh. 7 p. 1.) Hale
chko responded briefly, telling 
Hayward he did not want things swept under the rug. 
Shortly thereafter, Hayward be
came involved in another epi-
sode involving the Oakland Branch of the Bank. The incident 
arose when Saunders, in associa
tion with a bank employee, was 
making telephone calls to a list of
 prospective customers. When 
they reached a particular name, the bank employee suggested to 
Saunders, who is African-American,
15 that she may wish to 
                                                                                            
 who authorized him to proceed with 
the meeting, telling him that it was 
ﬁno big deal.ﬂ (Tr. 196.) 
14 Hunter™s reference to an apology from Fallon is unclear. I cannot 
ascertain whether Hunter means th
at Fallon apologized for not calling 
him in advance (despite having assu
red Hayward that she had done so) 
or for involving Hayward in the situ
ation at all. Under examination by 
counsel for the Charging Party, Hunter asserted that the apology was 

for violating company policy and plac
ing Saunders in a bad light. When 
pressed, he conceded that the apol
ogy may ﬁvery wellﬂ have been for 
inaccurately telling Hayward that sh
e had spoken to Hunter about the 
referral. (Tr. 398.) This is another 
point that may have been clarified 
had the Company chosen to present Fallon™s testimony. 
15 It is with a sense of discomfort that I note the racial background of 
certain participants in th
ese events. In a better world, it would be irrele-
skip that call since the customer was unwilling to meet with 
minorities and had even used the 
ﬁN word.ﬂ (Tr. 374.) Saunders decided to call him anyway. During their conversation, he re-
fused to meet with her but agreed that she could call him in the 
future. Hayward testified that he received a call from Branch Man-
ager Stevens, requesting that he handle this customer. Stevens, 
who is also African-American, to
ld him about this customer™s 
racist views and asserted that, ﬁI don™t care what this guy says, 
you know, I want him to buy things and I want him to buy them 
from us.ﬂ She added ﬁI don™t care what his problem is. Let™s 
just take care of him.ﬂ (Tr. 156.) Hayward did not speak to 
Saunders before contacting this 
potential investment customer. 
He testified that he made this 
decision because, ﬁI just didn™t 
think that that was my place being that this was all being han-
dled through my manager and 
managers of other, you know, 
areas of the bank.ﬂ (Tr. 158Œ159.) 
Although Hayward did not contact 
Saunders, he testified that 
he was aware that ﬁthis client was a client of another Financial 
Consultantﬂ who had made invest
ment sales to him. (Tr. 156.) 
Hayward called this consultant 
and sought her consent for him 
to meet with the investor. She authorized him to conduct the 
meeting, warning him that the customer was a jerk.ﬂ
16  (Tr. 
157.) Hayward proceeded to meet with the client and sold him 
a fixed annuity and a mutual bon
d fund. He received the normal commissions in due course. Several days later, the bank 
employee who had informed 
Saunders of the client™s racist 
views told her that ﬁwe called 
Chris [Hayward] and Chris got a 
saleﬂ from this customer. (Tr. 
374.) Saunders then telephoned Hunt
er, who noted that she was 
in tears and was threatening to report the matter to the human 
resources department. Hunter tes
tified that Saunders also told 
him that, ﬁ[s]he felt that on some 
level race was a part of it, but 
not on Chris™ part, but on the part of the regional manager, the 
bank regional manager [Fallon].ﬂ
 (Tr. 374.) In consequence, 
                                                                                            
 vant. Unfortunately, given the nature of the events about to be de-
scribed, the lawyers for the parties an
d I have reluctantly concluded that 
it is necessary information regardi
ng the context of this incident. 
16 Hayward also contended that he spoke with Hunter regarding this 
proposed sale. Hunter denies this. In this instance, I find that Hayward 

is mistaken. His testimony on this point was marked by confusion and 
uncertainty. He stated that he ﬁbelie
ve[d]ﬂ that he spoke with Hunter, 
but also noted that it was ﬁhard to recall.ﬂ (Tr. 196Œ202.) While I have 

already noted that I credit Hayward™s 
testimony that Hunter told him it 
was ﬁno big dealﬂ to meet with 
the elderly lady whom Saunders had 
been unable to assist, I find it likely 
that the same would not apply to 
this situation. Hunter, who is also
 African-American, can hardly be 
expected to have blithely told Haywar
d to proceed with this transaction. 
At a minimum, I conclude that H
unter would have engaged in more 
discussion before authorizing such 
a distasteful meeting. While Hay-
ward detailed Stevens™ thought pro
cesses articulated while requesting 
him to proceed, he does not provide 
such details regarding Hunter™s 
response to his purported discussion. In any event, this point is of lim-

ited importance since Hayward did comp
ly with Hunter™s instructions. 
It will be recalled that Hunter testif
ied that, after the incident with the 
elderly woman, he told Hayward that there was no need to involve him 

if he could work it out these proble
ms with the prior financial consult-
ant involved with the customer. Ha
yward complied with these instruc-
tions. 
  CITIZENS INVESTMENT
 SERVICES CORP
. 321
Hunter called Fallon. Fallon told
 him that she had not made the 
referral to Hayward, reporting th
at ﬁthe branch manager [Ste-
vens] hadŒhad done this without 
regional™s permission.ﬂ (Tr. 
374Œ375.) She also told Hunter that she had just learned of the 
incident herself. Stevens info
rmed her because Saunders had 
become very upset upon learning about it. Hunter testified that 
he was worried that Saunders might
 ﬁtake some type of legal or 
discriminatory action based on this
.ﬂ (Tr. 375.) As a result, he 
informed Halechko. In turn, 
Halechko informed the human 
resources department and they 
arranged a conference call with 
the bank managers and Halechko 
in order to obtain the details. 
Despite this investigation, no discipline was imposed on Hay-
ward, Stevens, or any other bank employee. 
After many postponements and the 
threat of litigation, Drey-
fus completed the transfer of the investment services accounts 
to CISC on May 13, 2002. Thereafter, CISC was no longer 
required to rely on information provided by Dreyfus in calculat-
ing commissions and trail payments owed to the financial con-
sultants. Coincident with the completion of the lengthy transi-
tion period, CISC issued a document entitled ﬁFY 2002 Com-
mission Plan Financial Consulta
ntsŠMid-Atlantic.ﬂ (GC Exh. 
6.) This document set forth the method and procedures for cal-
culation of the compensation of the financial consultants. 
On the following day, Chess addressed another e-mail to 
Halechko and Hunter complaining that his trail payment for 
March 2002 was ﬁgrossly wrong.ﬂ He 
asserted that his payment 
should have been $754.14, but 
he only received $218.52. (GC 
Exh. 5, p. 3.) Halechko responde
d by disagreeing with some, 
but not all, of Chess™ assertions
. He directed another official, 
Andrew Kim, to investigate. (G
C Exh. 5 p. 3.) Hunter also 
wrote an e-mail urging Kim to correct the problem and noting 
that, ﬁTHIS IS A HIGH PRIORITY ISSUE in the Pittsburgh 
Market.ﬂ [Capitalization in the original.] (GC Exh. 5 p. 3.) Kim 
responded by rejecting Chess™ ca
lculations and continuing to 
plead that CISC did not have access to the ﬁMellon systems.ﬂ 
(GC Exh. 5 p. 2.) At this point
, an exasperated Chess e-mailed 
Halechko, asserting that, ﬁI realize this isn™t your top priority, 
but I think paying your Reps correctly should be priority one. 
By the way, I™ve done all the wo
rk here, so please don™t act so 
put out by me wanting what is
 due me.ﬂ (GC Exh. 5 p. 1.) 
Halechko responded to Chess by 
informing him that he was 
ﬁlosing my patience with your tone when addressing your is-
sues to me. If your [sic] not satisfied with my answer you are 
welcome to e-mail my direct 
supervisor, Barry Toothaker.ﬂ 
(GC Exh. 5, p. 1.) Chess replie
d that he was not being disre-
spectful and said that he did not wish to ﬁbe in your doghouse 
again and I™m wary of that issue so I would not try to piss you 
off. I respect you and your positi
on. [W]ho else am I to turn to 
on matters like this?ﬂ (GC 5 p. 1.) At the same time, Chess 
forwarded Halechko™s e-mail to 
Hayward and other financial 
consultants. (GC Exh. 7 p. 3.) 
While Chess was making vigorous complaints about the er-
rors in calculation of his co
mpensation, Hayward was taking 
similar action. He e-mailed Ha
lechko and Hunter, offering to 
ﬁmake a little wagerﬂ regarding whether Kim would fix his 
compensation payments. (GC Exh. 7 p. 4.) Halechko urged him 
to ﬁthink positiveﬂ and asked him if he had referred his prob-
lems to Toothaker. (GC Exh. 7 p. 4.) Hayward wrote that he 
was ﬁstill very positiveﬂ and had addressed Toothaker by e-
mail. He also described circum
stances that caused him to doubt 
Kim™s work on the compensation problem. (GC Exh. 7 p. 4.) 
Russo, one of the experienced fi
nancial consultants, testified 
that during this period in mid-May productivity of the consult-
ants declined ﬁdramaticallyﬂ because ﬁthere was just so much 
disgruntled frustration about th
e paperwork and sales support 
and everything else not happening.ﬂ (Tr. 225, 231.) At ap-
proximately this time, Hayward took the opportunity to speak 
with Halechko after a training 
session. He testified that he 
asked Halechko ﬁis there anything
 I™m ever doing, saying, that 
is out of line or anything you do not like, anything you would 
want me to change?ﬂ (Tr. 
140.) Halechko responded, ﬁChris, 
everything is fine . . . You ra
ise good concerns for the right 
reasons.ﬂ (Tr. 140.) 
In this uneasy atmosphere, the Company held a quarterly 
dinner meeting at the Carnegie Science Center. A group of 
experienced financial 
consultants were seated together at a 
table. Hayward was one of this group. Hayward asked Human 
Resources Group Manager Blyth to 
join them. He testified that 
she responded by observing, ﬁdo you know how bad this looks 
in front of everybody here . . . sitting with the Senior Financial 
Consultant group . . . .ﬂ
17 (Tr. 143.) Hayward told Blyth that 
there were problems with comm
issions and other compensation 
issues for the consultants. As Blyt
h put it in her testimony, ﬁthe 
issue that they wanted to bring to my attention was compensa-
tion . . . In particular, they weren™t being paid what they felt 
was properly, adequate
ly.ﬂ (Tr. 481.) Hayward asked Blyth if 
he could contact her agai
n regarding these issues.
18 Blyth re-
ported that, immediately thereafter, she ﬁmade a beelineﬂ for 
Hunter and told him ﬁyou have
 some very unhappy FCs [finan-
cial consultants], you know, in 
how they™re being paid.ﬂ (Tr. 
481.) Hunter told her that ma
nagement was handling the prob-
lem. She decided to accept this explanation. 
When asked for his response to learning that Hayward and 
other consultants had complained to Blyth during the dinner 
meeting, Hunter replied that he 
ﬁwould have preferred that they 
would have went to their own 
managementﬂ rather than raise 
the issue with human resources. (Tr. 378.) Despite this, he con-
tended that he was not angry or annoyed. 
After the formal events at the Carnegie Center concluded, a 
group of employees decided to have an informal gathering at a 
local restaurant. While walking through the parking lot, Hunter 
and Hayward conversed. Hunter 
told Hayward that he would 
                                                          
 17 Blyth testified that she did not recall making this comment, but if 
she had made such a remark, it would have been because it ﬁlooked like 
a meeting with HR.ﬂ (Tr. 517.) Russo confirmed Hayward™s account, 
testifying that Blyth told the cons
ultants that ﬁthis doesn™t look good, 
me talking to you guys.ﬂ (Tr. 
230.) Russo™s corroborative account, 
coupled with Blyth™s failure to ru
le out the possibility of her having 
make the comment, lead me to credit Hayward™s account. 
18 Hayward testified that he made a
ttempts to phone Blyth in order to 
pursue the matter. She did not return 
his calls. Blyth testified that she 
did have a telephone conversation w
ith Hayward about his complaint 
that the consultants ﬁweren™t being 
paid correctly.ﬂ (Tr. 483.) She was 
unable to remember whether this occu
rred before or after the Carnegie 
dinner meeting. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 322 
have to take his compensati
on issues to human resources.
19 In 
addition, Hayward raised the incident with the racist customer. 
He told Hunter he had sold th
e man a fixed annuity, jokingly 
adding a comment about ﬁwhat better way to treat a jerk that to 
sell him a fixed annuity.ﬂ (Tr. 
157.) Hayward™s reference was 
to be understood in the context that he had been vocal within 
the organization regarding the f
act that he did not generally 
favor this type of investment 
vehicle. Hayward testified that 
Hunter found his remark to be very amusing. 
Hunter testified that he had to 
make an early exit from the in-
formal gathering of employees. On the following day, several 
of the newer financial consultant
s told him that it was unfortu-
nate that he had departed early. They complained that Hayward 
had told them that, ﬁyou folks are going to have to kiss a lot of 
ass to get ahead.ﬂ (Tr. 364.) 
On May 28, Hayward addresse
d another e-mail to Halechko 
regarding compensation issues, including trail payments. (GC 
Exh. 7, p. 5.) At the end of th
e month, Halechko contacted Eric 
Hosie, a highly regarded regional
 sales manager in a territory 
adjacent to the Western Region
. Halechko sought Hosie™s assis-
tance in turning around the dismal
 sales situation in Pittsburgh. 
In particular, after a successful first quarter of the year, the 
second quarter saw a precipitous drop in transactions. During 
that quarter, the financial cons
ultants achieved only 60 percent 
of the sales goal. Halechko told Hosie ﬁthere was a lot of . . . 
finger-pointing. Well, the FCs don™t do this. Well, the bank 
isn™t giving me any leads. Well
, we just can™t get along . . .ﬂ
20 (Tr. 414.) As a result, it was arra
nged that in early June Hosie 
would replace Hunter as regional sales manager in Pittsburgh. 
On taking over the supervision of the Pittsburgh region, Ho-
sie conducted a series of meetings
 with the individual financial 
consultants. His purpose was 
ﬁto uncover why we didn™t pro-
duce at a higher level.ﬂ (Tr. 416.) Two strong themes emerged 
from these meetings. The newer and less experienced financial 
consultants complained that th
eir veteran colleagues and the 
bank managers with whom they 
were supposed to work did not 
value their skills and respect them. As a result, the bank man-
agers looked for opportunities to 
steer investment prospects to 
the veteran consultants. By co
ntrast, the veteran consultants 
took the opportunity afforded by th
ese meetings to complain to 
Hosie about their compensation pr
oblems. It is now appropriate 
to describe several of these m
eetings, beginning 
with the meet-
ings with the newer consultants. 
Hosie testified that Saunders 
complained about the two Oak-
land incidents involving Hayward. She told him that the situa-
tion ﬁwas disrupting her ability to do business in that market 
and in that office, because if she was to, you know, go on vaca-
tion or be unavailable, someone el
se would just be called in, at 
that time.ﬂ (Tr. 425.) In other 
words, bank management would 
refer investment customers to ot
her financial consultants in the 
event of her unavailability. Ho
sie indicated that another new 
consultant, Loretta Bushy, told him that Hayward was rude to 
                                                          
 19 Hayward testified that he later reported this communication to his 
fellow financial consultants. 20 Hosie testified that in describing the problems in Pittsburgh, 
Halechko did not mention either of
 the incidents involving Saunders 
and Hayward. 
the newer employees during meetings.
21 A third new consult-
ant, Arlene Gentile, complained that the veteran consultants 
looked down on the newer hires. Sh
e contended that this caused 
bank managers to believe that, ﬁwhen she [Gentile] leaves or 
goes on vacation or something, we can slip her referrals to 
other people.ﬂ (Tr. 427.) Yet a 
fourth member of the group of 
newer consultants, Mi
ke Kennedy, indicated that 3 out of 4 of 
his relationships with the bank br
anches were satisfactory. He 
did describe problems with the ﬁownershipﬂ of individual ac-
counts. (C.P. Exh. 1.) In othe
r words, it was unclear which 
financial consultant should serv
ice some particular accounts, 
the consultant assigned to that 
territory or the consultant who 
had worked with that investor in the past. 
When Hosie interviewed the experienced consultants, he 
heard a different set of complaints. For example, Charles White 
and Jesse Datra, among others, ra
ised issues regarding their 
compensation. Hosie testified 
that during his meeting with 
Chess, he complained about Ch
ess™ lack of production during 
May. Chess told him that part of the reason for this poor show-
ing was that he ﬁjust didn™t have the drive to produce that par-
ticular month because a lot of these things were dissatisfying to 
me.ﬂ In making these remarks,
 Chess was referring to ﬁthe 
compensation issues.ﬂ (Tr. 77.) Chess testified that Hosie 
warned him that he should ﬁwatch
 my e-mails, tone them down 
a little bit, you never know who is (going to be reading them.ﬂ 
(Tr. 81.) Finally, Hosie challeng
ed Chess by telling him that, 
ﬁ[y]ou™re either in the game or you™re out of the game. Where 
are you?ﬂ (Tr. 81.) Hosie testified that he told Chess that he 
was ﬁsalvageable.ﬂ (Tr. 461.) 
Hosie™s meeting with Russo was characterized by pointed 
comments. He told Russo that it seemed like he did not want 
ﬁto be here.ﬂ (Tr. 232.) Russo 
asked why Hosie held this no-
tion, and Hosie told him that 
it was ﬁbased upon the commis-
sions and based upon complaini
ng about the commissions and 
the trails and everything else.ﬂ
 (Tr. 232.) Hosie also raised 
similar complaints by others, specifically mentioning Hayward, 

whom he accused of ﬁcomplaining a lot.ﬂ (Tr. 234.) Hosie de-
scribed his own purpose in managing the Pittsburgh operation 
as to either ﬁfix or get rid of the problem.ﬂ (Tr. 236.) 
Of greatest importance to this case, Hosie held a lengthy 
meeting with Hayward. Hosie testified that Hayward made 
complaints about ﬁcompensation, 
. . . trail payments, clear com-
munication on when it would be paid and how it would be paid, 
discrepancies over the trades that he placed, that were not on 
his adjustment log; time frame for the adjustment log people to 
get back to him; and all these things.ﬂ
22  (Tr. 430.) Hayward 
also raised the same issue referenced by Kennedy, the owner-
ship of investment accounts.
 Hosie responded by telling Hay-
                                                          
 21 Interestingly, during cross examination of Hosie, counsel for the 
General Counsel confirmed that Hosi
e™s notes made during this meet-
ing do not show that Bushy specifi
cally named Hayward as a person 
who was causing difficulties for the ne
wer consultants. Examination of 
the actual notes reveals that Hosie 
listed Bushy™s comments as applying 
to all the veteran consultants, whom he referred to as ﬁFC3™s.ﬂ (GC 
Exh. 10.) 
22 In this testimony, Hosie agreed 
that these were all ﬁlegitimate is-
sues.ﬂ (Tr. 430.) 
  CITIZENS INVESTMENT
 SERVICES CORP
. 323
ward that his concern about assignment of accounts to consult-
ants made it sound like he
 was not a team player. 
After discussion of Hayward™s subjective assessment of the 
situation, Hosie raised the incidents involving Saunders. Hosie 
testified that, after Hayward explained the episode concerning 
the elderly lady, the thing that
 caught his attention was ﬁthe 
manner in which Chris said, see, 
I made the sale and she didn™t, 
so this proves that they shouldn™t have her as a financial con-
sultant.ﬂ (Tr. 433.) As to the 
transaction involving the racist 
customer, Hayward confirmed that he knew the reason that the 
customer was being referred to h
im. He also repeated the joking 
comment he had earlier made to Hunter, telling Hosie not be 
worry, ﬁbecause I did the worst thing you can do and sold him a 
fixed annuity.ﬂ (Tr. 
434.) Hosie testified that he was troubled 
by this comment since it indicated that Hayward looked down 
on the consultants who sold fixe
d annuities. Hayward™s attitude 
also suggested that he was not respectful of the company™s 
products. Hayward testified that they also discussed yet another situa-
tion involving the New Kensington Branch of the Bank. In that 
instance, the branch manager contacted Hayward to seek his 
assistance in making investment
s for the bank™s own employ-
ees. Hayward met with the employees and sold them invest-
ment products. Hosie told him that he should have held a joint 
meeting with the consultant a
ssigned to that branch of the 
bank.23 Hayward responded by agreeing that it was ﬁunfortu-
nateﬂ that the branch employees did not wish to use the services 
of the consultant assigned to that
 branch, but noted that this was 
not ﬁmy call.ﬂ (Tr. 161.) He told Hosie that this situation did 
not involve a client referral by the bank, but only concerned 
employees™ personal business. 
Hayward testified that at this
 point in his discussion with 
Hosie, he became concerned. 
He asked Hosie ﬁam I in trouble 
here?ﬂ (Tr. 163.) Hosie told him 
he was not sure yet and ﬁwe™ll 
see next week.ﬂ (Tr. 163.) 
During and after the meeting wi
th Hayward, Hosie took a se-
ries of notes. He reported that Hayward™s ﬁ[e]xpectations 
[were] too high.ﬂ He also concluded that Hayward had 
ﬁ[c]rossed from troubleshooter to makerŠshould help [junior 
financial consultants] not hurt th
em.ﬂ In the same regard, he 
noted that Hayward™s ﬁviews on new reps very poor and likely 
fueling Retail™s discontent.ﬂ
24  He concluded his notes by ob-
serving that Hayward appeared ﬁwilling to circumvent col-
leagues and tell me it is because he is betterŠteamwork.ﬂ (R. 
Exh. 2.) 
Also in early June, Hayward wrote an e-mail that is one of 
the defining events leading to his discharge less than a month 
later. This e-mail, dated June 
6, 2002, was addressed to Hunter. 
He discussed aspects of his compensation issues and asserted 
that, if these were satisfactoril
y addressed, he would ﬁgo on a 
                                                          
 23 In its defense against the unfair labor practice charge, the Com-
pany specifically cites the two incide
nts at the Oakland Branch as justi-
fication for Hayward™s discharge. It
 does not cite the New Kensington 
incident, but presumably relies upon it as a component of the conten-

tion that Hayward was not a team player. 
24 In referring to ﬁRetail,ﬂ Hosie meant Citizens™ retail banking op-
eration. month long vow of silence. (no constructive criticism).ﬂ He 
ended this e-mail with a letter-style conclusion as follows:  
    Your[s] Truly,  
    Christopher s. Hayward  

   Union President, West
25   (GC Exh. 7 p. 6.) Of course, 
no labor organization or union 
actually represented the financial consultants. In his testimony, 
Hayward made two observations in
 explanation of this choice 
of language for the conclusion of his e-mail. He noted that be-
ing the union president was ﬁmy role for the group.ﬂ He also 
reported that this choice of
 words was his way of ﬁbeing 
funny.ﬂ (Tr. 140.) 
Hayward™s attempt at barbed
 humor did not meet with 
Hunter™s favor. Hunter testified 
that it represented part of a 
pattern of ﬁsnide remarks, the sarcasmﬂ in Hayward™s e-mails 
and comments during meetings. He
 added that, ﬁI remember 
when I saw that, I was cringing.ﬂ (Tr. 409.) 
Two weeks later, Hosie and Ha
lechko met. Since Hosie had 
completed his interviews with the Pittsburgh consultants, it was 
decided to arrange a conference call to address disciplinary 
issues uncovered by Hosie™s inves
tigation. Given the intent to 
impose substantial sanctions 
on certain employees, Company 
policies required the participatio
n of human resources represen-
tatives. As Blyth put it, the purpose of their participation was 
ﬁ[t]o validate the reasons for termination.ﬂ (Tr. 479.) 
The conference call was held 
on June 25. Management par-
ticipants included Halechko, Hosi
e, and Hunter. Blyth and an-
other human resource employee we
re also on the call. Problems 
related to a number of Pittsburgh employees were the subject of 
discussion. Blyth testified that 
Halechko, Hosie, and Hunter all 
sought Hayward™s discharge fro
m employment. She reported 
that they had ﬁa host of reasons.ﬂ (Tr. 492.) She noted that their 
ﬁ[p]rimary reasonﬂ was Haywar
d™s ﬁunethical behaviorﬂ con-
sisting of his ﬁcrossing into othe
r individuals™ territories.ﬂ (Tr. 
492Œ493.) This included an allegation not raised in any of the 
managers™ trial testimony, a cont
ention that Hayward went into 
the computer system and assigned certain accounts to himself. 
Blyth further testified that 
the Oakland situation involving 
the racist customer was also discussed during the conference 
call. Blyth testified that the 
managers™ ﬁissue around the Gail 
Saunders thingﬂ was that Haywar
d had openly boasted to his 
peers that ﬁhe did get that businessﬂ from the customer ﬁ[a]nd 
they felt very strongly that this was inappropriate.ﬂ (Tr. 494.) 
Blyth testified that Hayward™s e-
mails and his complaints about 
compensation issues were not brought up during the conference 
call. Finally, Blyth noted that
 there was discussion about the 
use of ﬁprogressive corrective ac
tionﬂ to address the problems 
with Hayward. (Tr. 495.) This 
course was rejected because 
Halechko, Hunter, and Hosie ﬁf
elt very stronglyﬂ that Hay-
ward™s unethical behavior and its
 impact on the morale of the 
newer consultants could not be
 changed through such correc-
tive action. (Tr. 497.) 
Blyth testified that she took 
contemporaneous notes during 
the conference call. The notes 
pertaining to Hayward indicate 
                                                          
 25 Haywood™s use of the term ﬁwestﬂ is a reference to CISC™s West-
ern Region encompassing western Pennsylvania. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 324 
that ﬁ[e]thics + behavior warrant termin[ation].ﬂ Three bullets 
are listed beneath this conclusion: 
ﬁracist client, ‚rep™ list, deni-
grated peers.ﬂ
26  (R. Exh. 3.) 
Halechko also testified regard
ing the discussion of Hayward 
during this crucial conference call. He reported that the recom-
mendation was for termination due
 to ﬁperformance manage-
ment issues.ﬂ (Tr. 295.) Hayw
ard was not contributing to a 
teamwork environment and wa
s not helping his peers. 
Halechko also cited the two in
cidents involving Saunders and 
Hayward™s alleged failure to comply with oral instructions from 
Hunter. Halechko indicated that Hayward™s compensation is-
sues played no role in the te
rmination decision and the manag-ers were ﬁhappyﬂ that he had ra
ised these matters. (Tr. 298.) 
Hosie also provided a brief desc
ription of the conference call 
and its decisionmaking process 
regarding Hayward, indicating 
that he concluded that Hayward should be terminated for mak-
ing derogatory comments about
 Saunders and Kennedy. He 
noted that the management team discussed the possibility of 
attempting to use ﬁcorrective ac
tion.ﬂ The ﬁconsensusﬂ was that 
it was impossible to change Hayward™s ﬁattitude about his col-
leagues.ﬂ (Tr. 449.) As a result, the decision was made to ter-
minate his employment. 
Finally, Hunter described this
 key conference. His account of 
the participants™ reasoning differs somewhat from that of his 
colleagues. In accord with Hal
echko and Hosie, he reported that 
Hayward™s problems with being 
a team player and adapting to 
the ﬁnew culture at CISCﬂ were components of the decision to 
fire him. (Tr. 380.) Significantl
y, Hunter also cited another 
factor, Hayward™s ﬁcomplaining, 
the constant lack of deport-
ment in doingŠin complaining.ﬂ (Tr. 380.) Upon further ex-
amination, Hunter indicated that his reference to Hayward™s 
complaints included those related to compensation issues.
27  The managers concluded that 
ﬁthe behaviors would probably 
not change, and so there was a feeling, since those behaviors 
would not change, the best thing to do was to move forward 
with the termina
tion.ﬂ (Tr. 380.) 
In addition to the decision-making process regarding Hay-
ward, the management group di
scussed problems involving at least 10 other employees of the Pittsburgh region. Blyth™s notes 
show that the group decided to utilize a ﬁperformance action 
planﬂ regarding Ron Freedlander and an ﬁaction planﬂ for 
Charles White. As to Chess, her 
notes show that he was to re-
ceive a ﬁblunt conversation.ﬂ The notes also mention the possi-
bility of a plan for ﬁfinal for c/a [corrective action],ﬂ as well as, 
the alternative of an offer of a severance package. It was also 
decided to offer Russo a severance package. Another employee 
was referred to the Employee Assistance Program. The remain-
ing employees were listed, but th
eir fates were not described in 
Blyth™s notes. (R. Exh. 3.) In his testimony, Hosie confirmed 
that the group discussed ﬁcorrective actionﬂ for a number of 
other individuals. (Tr. 448.) It wa
s agreed that the affected em-
                                                          
 26 Parenthetical references are ma
de to Gail Saunders and Mike 
Kennedy. 
27 Shortly thereafter, Hunter asserted that Hayward™s complaints 
about compensation issues played no role in the decision to fire him. 
This is totally inconsistent with hi
s earlier description of the managers™ 
reasoning in reaching the decision to 
fire Hayward. I do not credit this 
attempt to backtrack. 
ployees would be informed of 
these decisions in individual 
meetings on July 2. As planned, Halechko, Hosie,
 and Blyth met with Hayward 
on July 2. Halechko informed 
him that he was being termi-
nated. Hayward testified that he attempted to persuade the 
managers to retain him, but th
ey were uninterested. He also 
testified that he told Blyth, 
ﬁI™ve never been put on corrective 
action. There™sŠI™ve never been
 talked to about doing any-
thing inappropriate. There has to be something here and she 
said, well, you wrote business outside of your territory and 
that™s why we™re firing you.ﬂ (Tr. 167Œ168.) Hayward also 
asked Halechko and Hosie for an 
explanation of their decision 
to fire him. They told him that he ﬁdidn™t fit inﬂ and wasn™t a 
ﬁteam player.ﬂ (Tr. 189.) Haywar
d indicated that he might have 
responded by remarking on the oddity of emphasizing the need 
for a team player ﬁin an indivi
dual sales game.ﬂ (Tr. 189.) In 
his testimony, Hayward confir
med that neither Halechko nor 
Hosie related his termination to any of his complaints about 
compensation issues.
28  After his termination on July 2, 2002, the Company has not 
employed Hayward. On Decemb
er 31, 2002, he filed this 
charge, alleging that his termination was the result of his in-
volvement in protected concer
ted activity. (GC Exh. 1(a).) 
B. Legal Analysis 
Assessment of the propriety of the Company™s decision to 
discharge Hayward requires the a
pplication of core principles 
of labor law in a work setting dramatically different from the 
industrial context in which those 
principles were largely devel-
oped.29  Instead of a universe of factories and foundries, the 
events in controversy occurred in office suites and branch 
banks. While the outer trappings 
vary greatly, the legal frame-
work remains constant. 
Section 7 of the National Labor 
Relations Act provides, inter 
alia, that ﬁ[e]mployees shall have the right . . . to engage in . . . 
concerted activities . . . for the purpose of . . . mutual aid or 
protection.ﬂ Section 8(a)(1) make
s it unlawful for an employer 
to ﬁinterfere with, restrain or coerce employeesﬂ in the exercise 
of this right. In a leading case, the Supreme Court addressed the 
contours of this right as it relates to employees who are not 
represented by a labor organization. 
NLRB v. Washington Alu-
minum Co.,
 370 U.S. 9 (1962), involved employees of an alu-
minum fabrication shop who we
re not members of a union. 
During a period of bitterly cold weather, the shop building was 
unheated. After making individual complaints about the tem-
                                                          
 28 At his own individual meeting on th
is date, Chess was told that if 
he continued to engage in ﬁconstant
 criticisms,ﬂ he would be ﬁout the 
door.ﬂ (Tr. 83.) Chess resigned in March 2003. By the same token, 

Russo was told that it appeared that
 he did not want to remain with 
CISC. He was informed of the po
ssibility of a seve
rance package. 
Russo accepted a severance package a
nd left the Company™s employ on 
August 14, 2002. 
29 Of course, not all of the impor
tant precedents involve industrial 
settings. For example
, KNTV, Inc.
, 319 NLRB 447 (1995), involved a 
television news reporter™s activities in seeking additional compensation 
for reporters who were assigned to be substitute news anchors. The 
Board found the reporter™s actions to
 be protected concerted activity 
and determined that his discharge 
for engaging in this conduct was 
unlawful. 
  CITIZENS INVESTMENT
 SERVICES CORP
. 325
perature, which the company chose to dismiss as mere ﬁgripes,ﬂ 
the workers brought the ﬁindividual complaints into concert so 
that some effective action could 
be considered.ﬂ 370 U.S. at 15. 
The employees decided to walk off the job in protest against 
their working conditions. Management discharged them, citing 
their violation of a company rule prohibiting departure from 
work without permission. The Board found the discharges to be 
unlawful under the Act. 
In writing for an undivided Court, Justice Black observed 
that the employees,  
 had no bargaining representative
 and, in fact, no representa-
tive of any kind to present their grievances to their employer. 

Under these circumstances, they
 had to speak for themselves 
as best they could. . . . Having no bargaining representative 
and no established procedure by which they could take full 
advantage of their unanimity of
 opinion in negotiations with 
the company, the men took the most direct course to let the 
company know that they wanted
 a warmer place to work.  
 370 U.S. at 15. The Court held that their decision to take con-
certed action to address their 
conditions of employment was 
entitled to the protection of Sec
tion 7 of the Act. As the Court 
put it, ﬁan employer is [not] at
 liberty to punish a man by dis-
charging him for engaging in concerted activities which §7 of 

the Act protects.ﬂ 370 U.S. at 17. 
Following this mandate from the Supreme Court, the Board 
has developed a framework for anal
ysis of cases in which it is 
alleged that unrepresented empl
oyees have been subjected to 
adverse employment action for pa
rticipation in protected con-
certed activities. In 
Amelio™s, 301 NLRB 182 (1991), the stan-
dard was succinctly stated:  
 The General Counsel presents a prima facie case that an em-

ployer has discharged an employee in violation of Section 
8(a)(1) when the evidence shows that the employee has en-
gaged in protected concerted act
ivityŠthat is, the individual 
acts with or on the authority of other employeesŠthe em-
ployer knew of the concerted nature of the activity, and the 
discharge was motivated by the employee™s protected con-
certed activity. [Footnotes omitted.]  
 301 NLRB at 182. The Board also observed that, ﬁ[w]e will 

find that an individual is acting on the authority of other em-
ployees where the evidence supports
 a finding that the concerns 
expressed by the individual employee are a logical outgrowth 
of the concerns expressed by the group.ﬂ (Citations omitted.) 
301 NLRB at fn. 4. Once the General Counsel meets the bur-
dens imposed by this test, th
e employer assumes the responsi-
bility of persuading the fact-finder that the adverse action 
against the employee would have been issued even in the ab-
sence of the protected concerted activity. 
Kysor Industrial 
Corp., 309 NLRB 237 (1992), citing Wright Line
, 251 NLRB 1083, 1089 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982), approved in 
NLRB v. Transporta-
tion Management Corp.
, 462 U.S. 393 (1983). 
I will now address each of the elements of this analytical 
framework. The Company contests the notion that some of 
Hayward™s complaints were of the type that invokes the protec-
tion of the Act. For example, in
 his opening statement, counsel 
for the Company argued that Hayward™s complaints about the 
qualifications of newly hired fi
nancial consultants were not 
legitimate complaints about terms and conditions of employ-
ment. As counsel put it, those complaints ﬁconstituted Chris 
Hayward sticking his nose in ar
eas of management authority 
where had no business playing.ﬂ (Tr. 20.) There is certainly 
some logic in this argument. When Chess presented similar 
complaints, Halechko responded by noting that, ﬁ[t]his has no 
impact on any FC [Financial Co
nsultant] and I™m not sure why 
it would be anyone™s conc
ern.ﬂ (GC Exh. 3 p. 2.) 
It is clear that in order to constitute protected activity, an 
employee™s complaints must rela
te to the terms and conditions 
of his or her employment. Th
e Supreme Court has recognized 
that analysis of this question mu
st be flexible. For example, in 
Eastex, Inc. v. NLRB
, 437 U.S. 556 (1978), the Court found that 
employees™ distribution on an em
ployer™s premises of a union 
handout containing political commentary constituted protected 
activity. In any event, it is unne
cessary to speculate concerning 
the possible impact on conditions 
of employment of a manage-
ment decision to hire less qualif
ied employees. It is abundantly 
clear that the financial consulta
nts™ complaints, including those 
pressed by Hayward, predominan
tly involved issues directly 
related to their compensation. These complaints fall into two 
broad categories. First, the c
onsultants addre
ssed management regarding the contours of the payment structure for financial 
consultants. They were particular
ly anxious to obtain the most 
favorable method for calculating commissions and trail pay-
ments through an advantageous compensation grid. They were 
also desirous of obtaining de
rivative commissions on the sales 
made by subsidiary employees. There can be no doubt that such 
issues go to the heart of the concept of terms and conditions of 
employment. As the Supreme C
ourt put it when addressing the 
same type of issues in the usual 
industrial context, ﬁ[f]ew topics 
are of such immediate concern to employees as the level of 
their wages.ﬂ 
Eastex, Inc.
, supra at p. 569. 
The second aspect of the consu
ltants™ complaints regarding 
their compensation involves an even more basic aspect of the 
terms of their employment. For ex
ample, Hayward testified that 
during monthly group meetings w
ith Hunter, he would raise 
questions   about our compensation mos
tly, why our paychecks were 
consistently wrong, why would our trail payments be 100 
percent of the time wrong, why is it that we would not get the 
trade detail reports prior to
 the commission checks coming 
out . . . if we didn™t get the trade detail reports then we 
couldn™t make the corrections so that our paychecks would be 
correct. We would just never ge
t them. Like I said, sometimes 
I would complain about why we didn™t even get the commis-
sions at all . . . 
 (Tr. 131.) Hunter confirmed Hayw
ard™s testimony on this issue, 
noting that Hayward complained 
about ﬁcompensation . . . trail 
payments . . . discrepancies over th
e trades that he placed that 
were not on his adjustment log . 
. . and all these things.ﬂ (Tr. 
430.) In other words, in additi
on to seeking improvements in 
the structure of their compensation system, the financial con-
sultants raised persistent complaints that their pay was incor-
rectly calculated within the existing compensation system. As 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 326 
Chess put it, the paycheck he received was ﬁgrossly wrong.
30ﬂ (GC Exh. 5 p. 3.) 
Complaints about commission payments that were wrongly 
calculated, late, or nonexistent go 
directly to the heart of what 
is meant by terms and conditions of employment. As a result, 
when Hayward addressed manage
ment about the compensation 
structure and about the difficulties experienced by the consult-
ants involving the amount and time
liness of their pay, he was 
engaging in conduct that is protected by Sec. 7 of the Act.
31 Having found that Hayward engage
d in protected activity di-
rectly related to the terms and 
conditions of his employment, I 
must determine whether the activity was also concerted within 
the meaning of the Act.
32 The Supreme Court has noted that the 
Act does not impose a restrictive 
test for determining whether 
particular conduct should be de
emed concerted activity. Writ-
ing for the Court, Justice Brennan observed that  
 it is evident that, in enacting §7 of the NLRA, Congress 
sought generally to equalize the bargaining power of the em-
ployee with that of his employer by allowing employees to 
band together in confronting an employer regarding the terms 
and conditions of their employment. There is no indication 
that Congress intended to limit th
is protection to situations in 
which an employee™s activity an
d that of his fellow employ-
ees combine with one another in any particular way. Nor, 
more specifically, does it appear
 that Congress intended to 
have this general protection withdrawn in situations in which 
a single employee, acting alone, participates in an integral as-
pect of a collective process.  
 NLRB v. City Dispos
al Systems, Inc.,
 465 U.S. 822, 835 (1984). 
The Board has recognized that a 
ﬁmyriad of fact
ual situations . . . have arisen, and will continue
 to arise, in this area of the 
law.ﬂ Meyers Industries
, 268 NLRB 493, 497 (1984), remanded 
sub nom. 
Prill v. NLRB
, 755 F.2d 941 (D.C. Cir 1985), cert. denied 474 U.S. 971 (1985). 
The evidence shows that Hayward engaged in two forms of 
concerted activity, individual acts taken on behalf of the group 
of experienced financial consulta
nts and participation in group 
activities for the same purpose.
33 Turning first to the individual 
                                                          
 30 For example, Chess reported that his trail payment for March 2002 
was $218.52. He contended that it sh
ould actually have been $754.14. 
Thus, he believed that he had been
 underpaid in the amount of $535.68 
for the month. (GC Exh. 5, p. 3.) Hayward testified that he had been 
underpaid as much as $10,000 in a single month. (Tr. 128.) 
31 A recent case arising in a different legal context, 
New Mexico Symphony Orchestra
, 335 NLRB 896 (2001), clearly demonstrates the 
Board™s strongly held view of the 
importance of timely payment of 
employees™ compensation. 
32 None of Hayward™s activities in 
any way transgressed the Board™s 
standards of employee conduct such th
at his behavior would lose its 
protected status. Compare: 
Honda of America
, 334 NLRB 751 (2001), 
with Mountain Shadows Golf Resort
, 338 NLRB No. 73 (2002), and 
Nynex Corp., 338 NLRB No. 78 (2002). 
33 Indeed, counsel for the Company essentially conceded the con-
certed nature of Hayward™s conduct 
in his opening statement, noting 
that Hayward was ﬁcomplaining about 
these trail payments and you™ll 
hear that he was one of all of the 
FC™s who were complaining about this 
. . . Mr. Hayward was not unique in th
at regard and you™ll see notes that 
acts, in April 2002, Hayward addressed his initial e-mail to 
Halechko regarding compensation issues. He complained that 
the trail payments were incorrect or absent and specifically 
noted that there was a ﬁgeneral consensus around hereﬂ and that 
ﬁpeople are starting to get upset.ﬂ
34 . (GC Exh. 7 p. 1.) Of 
course, the most clear- cut example of an individual act by 
Hayward that was intended to be representative for the entire 
group was Hayward™s June 6 e-mail in which he characterized 
himself as the ﬁunion president.
ﬂ (GC Exh. 7 p. 6.) Hayward 
testified that he used this expression, in part, because ﬁ[t]hat 
was my role for the group.ﬂ
35  (Tr. 140.) 
These individual acts
, taken with the intention of furthering 
the interests of all of the expe
rienced financial consultants, 
constituted concerted activity. A recent decision of the Board 
makes this clear. In 
Phillips Petroleum Co.
, 339 NLRB 916 
(2003), an employee was discharg
ed after attempting to obtain 
changes in the company™s family medical leave policy. The 
Board noted that the employee™s 
efforts ﬁoriginated because of 
his need to care for his wife and children,ﬂ but also ﬁembraced 
the larger purpose of obtaining this
 benefit for all of his fellow 
employees.ﬂ It held that concerted activity occurred ﬁwhen an 
individual attempts to bring a group complaint to the attention 
of management.ﬂ Id. at 918. 
For the same reasons, I conclude
 that Hayward™s individual 
steps to address the group™s compensation issues through e-
mails and conversations with ma
nagement officials were con-
certed activity within the meaning of the Act. 
Beyond his individual actions, 
Hayward engaged in obvious 
group activity as well. A partic
ularly clear example involved 
his conduct during the May 2002 
dinner meeting at the Carne-
gie Science Center. The experienced financial consultants were 
seated at the same table. On be
half of the group, Hayward in-
vited a human resources manager to
 join them for a discussion 
of compensation issues. In addition, Hayward was a leading 
advocate of the consultants™ 
viewpoint during monthly meet-
ings conducted by Hunter. For ex
ample, Russo testified that, 
during these meetings, Hayward raised compensation issues 
ﬁ[a]ll the time.ﬂ (Tr. 218.) As to trail payments, Hayward 
ﬁwould lead the fightﬂ during the meetings. (Tr. 219.) Russo 
also noted that Hayward raised other specific compensation 
problems, including the failur
e to pay commissions. He also 
broached structural problems, such as issues related to the 
compensation grid. Hunter essentially confirmed this testi-
mony, agreeing that Hayward made complaints about compen-
                                                                                            
 there were a number of other FCs . . . who also complained about that.ﬂ 
(Tr. 28.) 
34 Hayward was not the only financia
l consultant to undertake this 
type of concerted activ
ity regarding compensation issues. For example, 
in an e-mail on October 29, 2001, Chess told Halechko that, ﬁI can 
honestly tell you that no one is happy right now with some of the deci-
sions that have been made.ﬂ (GC Exh. 3, p. 2.) 
35 These examples belie the Company™s contention that ﬁthere is no 
evidence that the group nature of these discussions [among FCs regard-
ing the compensation issues] was ever communicated to CISC™s man-

agement.ﬂ (R. Br. at p. 9.) In their e-mails, both Hayward and Chess 
specifically informed management that
 their colleagues were upset with 
the Company™s treatment of their compensation issues. 
  CITIZENS INVESTMENT
 SERVICES CORP
. 327
sation issues during the meetin
gs. He reported that Hayward 
and Chess were the most outspoken as to these issues. 
I conclude that Hayward™s cond
uct in seeking changes to the 
structure of consultants™ compensation and complaining about 
problems with the actual compensation paid within the existing 
structure, including both indivi
dual and group communications, 
constituted protected concerted activity relating to the terms 
and conditions of employment for the experienced financial 
consultants. It is evident that
 management at 
all levels was 
clearly aware of Hayward™s participation in these protected 
concerted activities. His activities
 were not those involved in a 
secretive organizing campaign or
 other clandestine behavior. 
Instead, virtually all of his c
onduct was specifically addressed 
to management, including his s
ubjective belief that he was 
acting on behalf of the group. This is most clearly illustrated by 
reference to his self-styled title as union president. It is equally 
clear that Hayward was subjected to adverse employment ac-
tion when he was termin
ated on July 2, 2002. 
Since Hayward engaged in a pa
ttern of protected concerted 
activity of which his employer 
was aware, and he was subse-
quently terminated from his empl
oyment, the focus of analysis 
becomes the existence of a nexus in the employer™s decision-
making process between the prot
ected concerted activity and 
the adverse employment action. 
Before delving into the ques-
tion of the employer™s motivation, it is necessary to set the 
context by considering Hayward™s history as an employee. 
Prior to the acquisition of Mellon by Citizens, Hayward had 
been employed as a financial 
consultant for approximately 6 
years. There is no evidence that he experienced any disciplinary 
problems at Mellon. While at 
Mellon, he was a top producing 
consultant, typically the first or
 second highest producer in the 
office. After the corporate acqui
sition, his continuing value to 
Mellon was demonstrated by his 
invitation to attend a meeting 
for the purpose of hearing an offer of continued employment. 
After comparing Mellon™s offer to the proposals outlined by 
CISC™s president, Hayward elec
ted employment with Citizens. 
Hayward worked for CISC from at least January 1, 2002 
through July 2, 2002. During that time, he received no discipli-
nary sanction. Indeed, Hayward™s employer, a large financial 
institution, did not introduce into evidence a single document 
reflecting any sort of personnel action regarding Hayward. 
While the record is devoid of
 any formal documentation of 
Hayward™s asserted deficiencies as an employee, the testimo-
nial evidence was impressively 
uniform in establishing that he 
continued his past practice of being an outstanding producer of 
investment sales for CISC. 
Russo testified that he competed with Hayward for the top 
honors in production each month. They traded first and second 
rankings. Hayward™s managers confirmed Russo™s recollec-
tion.36 Halechko reported that Hayward was always first or 
second in production within the office. Hunter, his immediate 
supervisor, testified that Hayward was a ﬁvery good producer.ﬂ 
(Tr. 360.) When asked if he 
was one of the top producers, 
Hunter responded, ﬁ[a]bsolutely.ﬂ 
(Tr. 360.) Indeed, later in his 
testimony, Hunter characteri
zed Hayward as ﬁthe top pro-
                                                          
 36 Counsel for the Company forthrightly conceded that Hayward was 
ﬁa top producer. He was at the top of the list.ﬂ (Tr. 28.) 
ducer.ﬂ (Tr. 361.) On cross-examination, he conceded that 
Hayward™s record of production made him ﬁparticularly valu-
ableﬂ as an employee. (Tr. 384.) A more concrete measure of 
Hayward™s value to the Company as a generator of investment 
sales and resultant commissions and fees was his compensation. 
Hayward testified that during the 6 months that he was em-
ployed by CISC, he was pa
id approximately $130,000 to 
$140,000. Thus, the evidence establishes that Hayward was an 
exemplary salesperson of i
nvestment products and had no 
documented history of disciplinary problems of any sort.
37 I will now examine the direct and circumstantial evidence 
that illuminates the Company™s motivation in discharging one 
of its most productive employees. 
There is a variety of direct 
evidence establishing that the Company™s managers took a dim 
view of the consultants™ complaints regarding their compensa-
tion. As early as October 2001, Halechko set the tone. In an e-
mail response to Chess™ communication about compensation 
issues, he observed:  
 As long as you[r] position makes sense and the wording of 
your e-mail doesn™t piss me off I™m open to any of your sug-
gestions. [Emphasis in the original.]  
 (GC Exh. 3 p. 7.) Chess drew
 the obvious conclusion and re-
sponded a minute later by apologizing. Halechko then at-

tempted to dismiss the incident, telling Chess that he was 
merely joking. This was simp
ly disingenuous. As the Supreme 
Court has observed, when assessi
ng an employer™s statements, 
one must ﬁtake into account the economic dependence of the 
employees on their employers, and the necessary tendency of 
the former, because of that relationship, to pick up intended 
implications of the latter that 
might be more r
eadily dismissed 
by a more disinterested ear.ﬂ 
NLRB v. Gissel Packing Co.
, 395 U.S. 575, 614 (1969). Such is the case here. 
Another insight into management
™s attitude toward the fi-
nancial consultants™ concerte
d complaints was provided by 
Blyth. At the dinner meeting held
 at the Carnegie Science Cen-
ter, Hayward invited her to sit wi
th the experienced consultants. 
Two witnesses testified that she responded by telling the con-
sultants ﬁthis doesn™t look good, me
 talking to you guys.ﬂ (Tr. 
230.) Based on the context, I c
onclude that her comment re-
flected her awareness that management considered the experi-
enced consultants to be pariahs due to their complaints. 
Russo™s testimony also provided probative evidence regard-
ing management™s animus toward
 the complainers in general 
and Hayward in particular.
38 He reported that the supervisors 
                                                          
 37 I recognize that Hunter indicated that he gave Hayward some in-
formal admonitions regarding the tone of his complaints and his activi-
ties in response to requests for his assistance from the Oakland Branch. 

None of these purported admonitions is documented in any way. Even 
if Hunter is accurate, I place no particular weight on such admonitions 
since they would form a component of virtually every employment 

relationship. The perfect employee ha
s yet to be born. As I will discuss 
later in this decision, the Compa
ny maintained a formal process for 
discipline. The key fact is that Ha
yward was never subjected to even 
the mildest component of th
at disciplinary process. 
38 I found Russo to be particularly credible. He had a long and 
somewhat checkered history as both a financial consultant and a re-

gional manager responsible for superv
ising other consultants. In his 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 328 
expressed their exasperation about 
the complaints by telling the 
consultants,  
 hey, guys, I™m tired of hearing 
about the complaints. I™m tired 
of hearing about the paperwork to be resolved. How about 
concentrating on productivity.  
 (Tr. 223Œ224.)  More specifically, Russo testified that during 
his meeting with Hosie, Hosie as
ked him if he wished to con-
tinue as an employee of CISC. When Russo asked what had 
prompted this rather startli
ng question, Hosie responded that 
the concern about Russo™s future with the Company stemmed 
from his ﬁcomplaining about the 
commissions and the trails and 
everything else.ﬂ (Tr. 232.) Significantly, Hosie also told Russo 
that Hayward was ﬁcomplaining a 
lot.ﬂ (Tr. 234.) Pointedly, 
Hosie observed that his purpose in coming into the region was 
to ﬁfix or get rid of the problem.ﬂ (Tr. 236.) Finally, additional 
insight into management™s overall 
attitude toward the financial 
consultants™ behavior in pressing
 their complaints was revealed 
during Hosie™s meeting with Chess on the same day that Hay-
ward was fired. In that meeting, Hosie warned Chess that if he 
continued to make ﬁconstant crit
icisms,ﬂ he would be ﬁout the 
door.ﬂ (Tr. 83.) His meaning coul
d not have been clearer, given 
the timing of this warning on the 
day that Chess™ colleague was 
terminated from employment. 
Finally, there was direct evidence from one of the managers 
regarding the impact of Hayward™s complaints on the decision 
to terminate his employment. When asked why Hayward was 
fired, Hunter responded by noting Hayward™s failure to become 
a team player. He went on to
 describe Hayward™s ﬁcomplain-
ing, the constant lack of de
portment in doingŠin complaining, 
nothing wrong with complaining, but how you do it, those 
types of things.ﬂ (Tr. 380.) He
 acknowledged that his reference 
included complaints about compensation. Earlier in his testi-
mony, Hunter put this even 
more plainly, noting that  
 Chris did not exhibit any restraint or decorum in his criticism 
of the structure of the investment program, even to, to peers 
and to others, and to folks in management. And what I mean 
by that is being overly demonstrative about his discontent in 
meetings and in other settings where there were other people.  
 (Tr. 361.) Thus, Hunter clearly
 draws the direct connection 
between Hayward™s concerted ac
tivity with his peers and the 
Company™s animus against him.
39  While Hunter™s testimony included a linkage between Hay-
ward™s complaints and his discha
rge, the other supervisors were 
more circumspect. They tended to describe their criticisms of 
Hayward by reference to his bad 
attitude. Realisti
c appraisal of 
employers™ explanations for 
terminating employees suggests 
that citations to bad 
attitude are rational when coupled with a 
documented history of disciplinar
y infractions. By contrast, the 
                                                                                            
 testimony, he displayed a rueful objectivity about these matters and 
appeared to have gained valuable pe
rspective from his participation in 
the business as both employee and supervisor. 
39 The managers™ disparaging attitude 
toward complainers is at vari-
ance with the Company™s formal policy. The handbook distributed to 

the consultants advised them that ﬁ
it is Citizens™ policy that employees 
have the right to speak freely about th
eir concerns.ﬂ (GC Exh. 8 at p. 15 
of the handbook.) 
Board has repeatedly cautioned that
 similar characterizations of 
an employee™s attitude must be viewed with caution and con-
cern in the absence of such corroborative evidence. In this case, 
the Company contends that its decision to discharge Hayward is 
entirely justified by his ﬁdisruptive behavior and attitudinal 
problems which were interfering 
with the efforts of CISC™s 
management to build a teamwo
rk atmosphere among its FCs.ﬂ 
(R. Br. at p. 7.) Put another way, in his notes from his meeting 
with Hayward, Hosie observed that Hayward had become a 
troublemaker. 
The Board has addressed the meaning of such justifications 
for adverse action. In 
Boddy Construction Co
., 338 NLRB 1083 
(2003), it observed, ﬁemployer complaints about ‚bad attitude™ 
are often euphemisms for prouni
on sentiments, particularly when there is no alternative explanation for the perceived ‚atti-
tude™ problem.ﬂ  Id., citing 
James Julian, Inc. of Delaware
, 325 
NLRB 1109 (1998). Similarly, in 
United Parcel Service
, 340 NLRB 776 (2003), the Board found that calling an employee a 
ﬁtroublemakerﬂ was also evidence of animus. The Sixth Circuit 
endorsed this approach in a case with some similarities to this 
one. An employee, Hoendorf, wa
s discharged due to a poor 
attitude. The company cited two 
examples, incidents that took 
place approximately 6 months an
d 2 months prior to the termi-
nation. Hoendorf had not been disciplined for either incident. In 
enforcing the Board™s order for reinstatement, the Court noted 
that a supervisor™s statement,  
 that the Company was discharging Hoendorf because he had a 
bad attitude and created friction by pressing for resolution of 
the problem in front of a fellow employee supports the infer-
ence that the Company discharged Hoendorf for engaging in 
concerted activities.  
 Dayton Typographic Service v. NLRB
, 778 F.2d 1188, 1193 
(6th Cir. 1985). Similarly, I concl
ude that CISC™s assertion that 
the decision to terminate Hayward arose because he was a trou-
blemaker who had a bad 
attitude is simply another way of indi-
cating that he was terminated because he engaged in protected 
concerted activity when he persistently complained about the 
structure of the compensation plan and the manner in which 
compensation was actually being paid under that plan. 
I conclude that the General Counsel has presented an array 
of direct evidence that the Company™s managers were angered 
and frustrated by the financial c
onsultants™ protected concerted 
activity. Furthermore, their animus regarding this activity led 
them to take a variety of adverse actions against the complain-
ers, including highly specific a
nd threatening warnings to 
Russo and Chess and, ultimately,
 the termination of Hayward. 
The direct evidence of animus is reinforced by a variety of 
circumstantial evidence of the types that the Board has histori-
cally viewed as highly probative.
40 I find the timing of Hay-
ward™s discharge to be indica
tive of unlawful motivation. 
Counsel for the Company argues to the contrary, noting that 
Hayward™s complaints began ﬁalmost seven months prior to the 
                                                          
 40 The Board has repeatedly held 
that animus may be established 
through circumstantial evidence, even in
 the complete absence of direct 
evidence. Tubular Corp. of America
, 337 NLRB 99 (2001), and the 
cases cited therein. 
  CITIZENS INVESTMENT
 SERVICES CORP
. 329
decision to terminate Mr. Hayward™s employment.ﬂ (R. Br. at 
p. 15.) In 
NLRB v. Main Street Terrace Care Center
, 218 F.3d 
531 (6th Cir. 2000), the Court enforced the Board™s decision 
rejecting a similar argument. In that case, Craig, an employee 
who had engaged in a pattern of protected concerted activity, 
was terminated 4 days after making a comment that the facility 
would be a better place to work if it were unionized. The em-
ployer argued that the timing was not suspicious since it had 
been aware of Craig™s protected concerted activities since vir-
tually the beginning of her employment with the company. 
Both the Board and the Court rejected this viewpoint. The 
Court noted that,  
 [a]lthough it is true that Craig had acted on behalf of other 
employees in regard to wage issues since nearly the start of 
her employment at Main Street, Craig™s December 11 state-
ment was the only pro-union statement she had made and 
could thus have been viewed by Main Street as more threaten-
ing.  
 218 F.3d 531 at 542. By the same 
token, while Hayward began 
his activities months before his 
termination, he characterized 
himself as the ﬁunion president,ﬂ a statement that could readily 
be interpreted as threateningly prounion, less than a month 
before his discharge. 
While Hayward wrote his ﬁunion presidentﬂ e-mail on June 6 
and was not informed of his termination until July 2, the evi-
dence demonstrates that the decision to discharge him was 
reached considerably earlier. The human resources department 
formally approved the termination decision during a conference 
call on June 25. Halechko testified that he had reached a pre-
liminary conclusion that Hayward 
should be terminated before 
convening this formal conference. I conclude that the decision 
to terminate Hayward was made no later than 3 weeks after he 
styled himself the ﬁunion presiden
tﬂ in his e-mail to his super-
visor. The timing of this decisi
on to terminate a highly produc-
tive employee without any histor
y of prior formal disciplinary 
sanction within such a brief period after his reference to a union 
in his correspondence is significa
nt circumstantial evidence of 
an impermissible motivation. 
Another of the Board™s key analytical tools for evaluation of 
an employer™s motivation is consideration of whether the em-
ployee™s discharge ﬁwas inconsiste
nt with its progressive disci-
pline systems and its past practice.ﬂ 
Tubular Corp
., supra. Put 
another way, the Board holds that evidence establishing ﬁbla-
tantly disparate treatment supp
orts an inference of unlawful 
motivation.ﬂ 
Watkins Engineers & Constructors, 
333 NLRB 818, 819 (2001), [Internal quotation marks omitted.] I will now 
consider the two key aspects of this question, whether the 
Company followed its formal 
procedures for imposition of 
employee discipline and whether the Company disciplined 
Hayward in a fashion that was consistent with its treatment of 
disciplinary problems involving other financial consultants. 
CISC possessed a formal disciplinary process that was out-
lined in writing to its employees in an employee handbook 
dated March 25, 2002. (GC Exh.
 8.) The handbook was distrib-
uted to all financial consultant
s. It defines and explains the 
Company™s performance improv
ement policy, noting that  
 [t]o ensure the achievement of goals and objectives and fair 
treatment of all employees, it may be necessary to follow 
Citizens™ performance improvement process when an em-
ployee is not contributing to the successful operation of the 
business, either through his or her behavior or job perform-
ance.  
 (GC Exh. 8, handbook at p. 27.)
 Significantly, this preamble 
clearly demonstrates that the di
sciplinary process is designed to 
cover a wide range of issues, including technical aspects of job 
performance such as poor productivity and attitudinal issues 
encompassed by the concept of general employee ﬁbehavior.ﬂ 
The preamble also notes that the goa
l of the process is to enable 
managers to successf
ully ﬁcoach the employee with an objec-
tive of bringing his or her perform
ance to an acceptable level.ﬂ 
(GC Exh. 8, handbook at p. 27.) 
Within this framework, the 
performance improvement proc-
ess begins with verbal commentar
y. If this does not resolve the 
problems, resort to a formal pe
rformance improvement plan is 
anticipated. This is a written document issued to the employee 
that ﬁspecifically identifies the problem and outlines manage-
ment™s expectations and desired results.ﬂ (GC Exh. 8, handbook 
at p. 27.) If the issuance of a written plan fails to obtain ade-
quate improvement from the empl
oyee, termination is author-
ized if it is ﬁapproved by the next level of management and 
Human Resources.ﬂ The Plan is clearly designed to include 
principles of progressive discipline. As the handbook puts it,  
 [p]rogression through the Performance Improvement Process 
should be appropriate for the severity of the problem. In cer-
tain cases, such as serious misconduct, a written PIP [Per-
formance Improvement Plan] may be the first step in the Per-
formance Improvement Process. Not all situations require that 
the manager follow a step-by-step
 corrective action process. 
Some circumstances may justify other action up to and In-
cluding termination.  
 (GC Exh. 8, handbook at p. 27.) 
In her testimony, Blyth confirmed the nature of the progres-
sive disciplinary process. She 
reported that the steps in the 
process are ﬁcoaching and counseling,ﬂ followed by verbal 
warning, final written warning, and termination. (Tr. 496.) A 
performance improvement plan 
may be implemented during 
any stage ﬁin that continuum.ﬂ 
(Tr. 496.) This consists of a 
highly detailed written plan. Blyth also confirmed that the pur-
pose of the various warning stages
 of the process is to enable 
managers to determine whether the employee is able to change 
his or her conduct so as to avoid imposition of termination. 
Halechko articulated a similar 
understanding of the purpose and 
mechanics of the process. He outlined the ﬁbasic processﬂ as 
involving a verbal warning, 
written warning, final written 
warning, and ultimately 
termination. (Tr. 296.) 
Halechko showed a clear unde
rstanding of the intended op-
eration of the policy as it applied to management™s belief that a 
financial consultant was making improper e-mail complaints 
regarding working conditions. Ru
sso testified that, in May 
2002, Halechko told him about his displeasure with the nature 
of Chess™ e-mail communications and threatened to fire Chess 
for sending disrespectful e-mails about the trail payment issue. 
Russo responded by advising Hale
chko, ﬁJohn, you can™t fire 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 330 
him, you know, he™s not on correct
ive action.ﬂ (Tr. 227.) When 
counsel for the Company asked Halechko about Russo™s ac-
count of this conversation, Halec
hko asserted that, ﬁI™ve been in 
management enough to know you 
can™t fire someone for send-
ing an e-mail. Corrective action, absolutely.ﬂ
41  (Tr. 275.) 
While Halechko appears to have understood the necessity of 
applying the progressive disciplinary system to attempt to rem-
edy Hayward™s alleged transgressions, he did not recommend 
that this be initiated. Several participants in the crucial June 25 
conference call agreed that Hale
chko, Hunter, and Hosie were 
opposed to application of progressive discipline to Hayward™s 
case. Hosie conceded that they could have given Hayward a 
final written warning that one more manifestation of the attitu-
dinal problems such as denigrat
ion of the less experienced con-
sultants would result in termination. He reported that the par-
ticipants in the conference:  
 talked about what potential corrective action we could use. 
We had a discussion on that. Consensus of the group, myself 
included, was that that was not going to be a plan, that that 
would not work, that between 
Mr. Hunter and Mr. Halechko, 
and myself, that we were not going to change his attitude 
about his colleagues.  
 (Tr. 449.) By the same token, Blyt
h testified that, in her role as 
human resources representative,
 she did not recommend appli-
cation of the performance improve
ment process to Hayward. 
Counsel for the Charging Party noted that she had first become 
aware of Hayward™s alleged performance issues in April 2002. 
He asked her if she had ever 
suggested counseling with Hay-
ward ﬁto identify the problems using specific examples, and 
provide a reasonable amount of time for improvement.ﬂ
42  She 
responded by indicating that, ﬁI did not have time to do that.ﬂ 
(Tr. 512Œ513.) She contended that H
unter had made attempts to 
correct Hayward™s misbehavior, but conceded that there was no 
documentation of these efforts.
43 The evidence clearly shows that all levels of management 
were aware of the requirements of the progressive disciplinary 
process and chose not to employ
 it in Hayward™s case. Counsel 
for the General Counsel asked Blyth if it was normal procedure 
for the Company to terminate an employee in the absence of 
any documentation of the employee™s misconduct and the ef-
forts taken to ameliorate 
the problems. By responding, 
ﬁ[g]enerally, probably not,ﬂ Blyt
h strikingly underscored the 
fact that the Company abandoned its clearly articulated policy 
                                                          
 41 Halechko also reported that this conversation with Russo took 
place prior to Citizens™ acquisition of
 Mellon, rather than in May 2002. 
I do not credit this explanation. I have already noted that I found Russo 
to be highly credible. Furthermore, Halechko did concede that, as of 
May 2002, he was ﬁlosing my patien
ceﬂ with Chess™ e-mails. (Tr. 311.) 
This is consistent with Russo™s recollection of the chronology. 
42 In phrasing his question in this
 manner, counsel was quoting di-
rectly from the handbook™s description of how the performance im-

provement process was supposed to function. 
43 In itself, this appears to be 
irregular. The handbook notes that an 
employee™s personnel file ﬁ[g]enerallyﬂ contains ﬁdocuments used to 

determine . . . corrective action or termination.ﬂ (GC Exh. 8, handbook 
at p. 11.) The Company failed to 
place into evidence a single such 
document relating to Hayward™s conduct or discipline. 
requiring application of principles of progressive discipline.
44 Instead, management close to treat Hayward, a highly produc-
tive, experienced employee with no history of disciplinary 
problems, in a manner that was 
highly inconsistent with its 
normal policies and procedures. Th
is is strong circumstantial 
evidence that management was acting out of improper and 
unlawful motives. 
In addition to the failure to follow proper procedures, the 
evidence also establishes that the Company™s treatment of 
Hayward was in sharp contrast 
to its contemporaneous treat-
ment of other financial consulta
nts whose behavior was deemed to require disciplinary corrective action. In similar circum-
stances, the Board has consistently held that such disparate 
treatment of an employee is probative circumstantial evidence 
of unlawful motivation. 
Sears, Roebuck & Co.
, 337 NLRB 443 
(2002), citing 
New Otani Hotel & Garden
, 325 NLRB 928 
(1998), and Fluor Daniel, Inc
., 304 NLRB 970 (1991). 
The Western Region of CISC was a new entity, having be-
gun its formal existence approximately 6 months prior to Hay-
ward™s discharge. As a result, 
it is not surprising that no evi-
dence was presented regarding any 
past history of disciplinary 
action against financial consultants.45 While there is no past 
history to provide guidance, th
ere is considerable contempora-
neous evidence of the Company™s disciplinary practices regard-
ing allegedly errant financial consultants. It will be recalled that 
Hosie was brought into the West
ern Region to make a compre-
hensive evaluation of its probl
ems and to propose personnel 
actions based on his findings. Upon completion of Hosie™s 
investigation, a conference was held to confirm final determina-
tions regarding disciplinary acti
ons affecting financial consult-
ants in the region. At this conference, Hayward™s termination 
was ratified. 
During the conference, Blyth, one of the human resources 
representatives, took notes. Her 
notes reflect discussion of 
ﬁCorrective Actionﬂ regarding at
 least 10 other financial con-
sultants.
46 Hosie confirmed that the conference addressed cor-
                                                          
 44 I have considered the Compa
ny™s entirely reasonable written posi-
tion that some forms of misconduct justify immediate termination 
without resort to intermediate steps. 
It is apparent that this exception to 
the progressive action policy is designed to address misconduct so 

serious as to be intolerable. One may easily visualize application of this 
exception to employees who commit 
embezzlement, engage in work-
place violence, or divulge clients™ fi
nancial secrets. As I will discuss 
shortly, none of the Company™s asserted reasons for Hayward™s termi-
nation is remotely comparable to the types of serious misconduct that 
would justify immediate terminati
on under the exception to the per-
formance improvement policy. 
45 I note that although Citizens is a much larger and older organiza-
tion, no evidence was presented regard
ing its past disciplinary practices 
elsewhere in its corporate operations. I draw no conclusions from this. 
In this instance, no evidence is simply no evidence. 
46 In her testimony, Blyth confirme
d that these employees were the 
subject of disciplinary considerati
on and discussion. She claimed that 
her notes should not be interpreted to mean that they were all subject to 
corrective action. She asserted that
 her designation of ﬁCorrective Ac-
tionﬂ applied only to Ron Freedlander. I reject this contention. Exami-
nation of her choice of format for her notes shows that she indented a 
list of names underneath the heading of ﬁCorrective Action.ﬂ She 

placed a bullet before Freedlander™s name. In exactly the same manner, 
  CITIZENS INVESTMENT
 SERVICES CORP
. 331
rective action for at least several of the consultants under the 
Company™s performance improvement
 policy. He testified that, 
ﬁ[w]e talked about how we were going to handle some of the 
corrective action . . . We talked
 about a number of individuals.ﬂ 
(Tr. 448.) The only person wh
o was foreclosed from some 
manner of corrective action desi
gned to improve performance 
and behavior while preserving 
employment was Hayward. No 
other exception was made to the Company™s policy of gradu-
ated disciplinary measures de
signed to improve performance 
and behavior. While some of 
the other 10 consultants were perceived to have different di
sciplinary issues than Hayward 
such as poor productivity, the fact remains that among the 10 
persons under consideration were 
individuals who were alleged 
to have engaged in behaviors 
similar to those involving Hay-
ward. In particular, there is no doubt that Chess and Russo were 
under scrutiny for alleged disrespectful treatment of newly 
hired colleagues and Chess was cl
early in trouble for writing 
disrespectful e-mails to management. Yet, only Hayward, the 
self-styled ﬁunion president,ﬂ 
was summarily discharged. I 
conclude that the disparately 
severe sanction imposed on Hay-
ward was motivated by the unlawful desire to remove the self-
appointed leader of the dissent
ing consultants and to send a 
warning message to his similarly inclined colleagues such as 
Chess and Russo. 
In addition to assessment of su
ch circumstantial factors re-
garding employer motivation as 
timing, conformity to estab-
lished procedures, and disparate treatment, the Board has en-
dorsed the probative value of examination of the employer™s 
asserted reasons for taking adverse action against the employee. 
Referencing the leading 
case on this issue, 
Shattuck Denn Min-
ing Corp. v. NLRB
, 362 F.2d 466, 470 (9th Cir. 1966), the 
Board has noted that  
 [i]t is well settled that, where an employer™s stated motive is 
found to be false, an inference may be drawn that the true mo-
tive is an unlawful one that the employer seeks to conceal.  
 Key Food, 336 NLRB 111, 114 (2001).
47 In assessing this ques-
tion, I will consider whether the employer™s asserted justifica-
tions for Hayward™s termination are logical, consistent, and 
supported by evidence. 
In evaluating the Company™s asserted reasons justifying 
Hayward™s termination, it must first be recognized that man-
agement never gave a formal written statement setting forth its 
conclusions. As a consequence, 
in order to define those rea-
                                                                                            
 she placed a bullet before the names of each of the other nine listed 
individuals. (R. Exh. 3.) I conclude 
that her notes demonstrate that all 
10 of these financial consultants we
re considered fo
r corrective action 
under the Company™s progressive disciplinary system. 
47 Counsel for the Company has presented a thoughtful discussion of 
the extent to which this principle 
may be properly applied. (R. Br. at 
pp. 26Œ27.) There is controversy as to whether the Board may predicate 
a finding of illegal motivation exclus
ively on evidence of pretext. See: 
Michael J. Hayes, 
Has Wright Line Gone Wrong? Why Pretext Can Be 
Sufficient to Prove Discrimination under the National Labor Relations 
Act, 65 Mo. L. Rev. 883, 2000. This issue is not presented by the facts 
of this case. I have al
ready outlined a variety of direct and circumstan-
tial evidence that supports a finding of unlawful motivation for Hay-
ward™s discharge. 
sons, it is necessary to rely on the testimony of the managers 
and the snippets of reasoning c
ontained in the informal notes 
written by those managers. As a resu
lt, there is a lack of clarity 
since each manager tended to lend emphasis to his or her own 
chosen factors. For example, 
Blyth cited an allegation that 
Hayward had improperly gone into
 the computer system and 
assigned accounts to himself. No
 other witness cited this pur-
ported misconduct in explaining Ha
yward™s termination. Hosie 
cited Hayward™s disparagement of the Company™s fixed annuity 
products as evidence that Hayward was disrespectful of the 
Company™s products. No other manager mentioned this as an 
area of concern. Hunter cited Hayward™s ﬁconstant lack of de-
portment . . . in complainingﬂ 
and his ﬁbeing overly demonstra-
tive about his discontent in meet
ings.ﬂ (Tr. 380, 361.) No other 
manager asserted this as a basis for termination.
48  Perhaps the ultimate illustration of the lack of clarity or pre-
cision in the Company™s explanations was revealed in Hay-
ward™s uncontroverted testimony
 regarding his final meeting 
with management. Upon being told
 that he was discharged, he 
wished to know the reason. Blyth told him that, ﬁyou wrote 
business outside of your territory and that™s why we™re firing 
you.ﬂ (Tr. 168.) On the other hand, Hosie and Halechko told 
him that he was being fired because he ﬁdidn™t fit inﬂ and 
wasn™t a ﬁteam player.ﬂ (Tr. 189.) Thus, even during this cru-
cial meeting, the managers were
 unable to articulate a consis-
tent reason for the abrupt termination of a highly productive 
employee who lacked a prior history of formal disciplinary 
sanctions. This lack of clarity and cons
istency regarding the manner in 
which the Company has explained its reasons for Hayward™s 
termination is an important factor in evaluating the proffered 
justifications. In 
Black Entertainment Television
, 324 NLRB 
1161 (1997), it was noted that  
 The Board has long expressed th
e view that when an em-
ployer vacillates in offering a 
rational and consistent account 
of its actions, an inference may be drawn that the real reason 
for its conduct is not among those asserted.  
 324 NLRB at 1161, quoting 
Sound One Corp
., 317 NLRB 854, 858 (1995). The rationale for this 
analytical prin
ciple is that 
when an employer is unable to maintain a consistent explana-
tion, but rather resorts to shifting defenses, ﬁit raises the infer-
ence that the employer is ‚grasping for reasons™ to justify an 
unlawful discharge.ﬂ 
Meaden Screw Products Co.
, 336 NLRB 298, 302 (2001), citing 
Royal Development Co. v. NLRB
, 703 
F.2d 363, 372 (9th Cir. 1983). 
                                                          
 48 Indeed, other managers disclaimed
 this as a basis for Hayward™s 
discharge. I have already noted that 
Hunter™s testimony as to this point 
is highly probative direct evidence 
of animus against Hayward due to 
his participation in protected concer
ted activities. Hence, it is not sur-
prising that Hunter™s former coll
eagues did not corroborate his testi-
mony on this. It is noteworthy that Hunter is the only one of Hayward™s 
managers who is no longer employed 
by the Company. While I have 
found those portions of his testimon
y involving his direct supervision 
of Hayward to have been influenced
 by his dislike of Hayward and his 
desire to place himself in the best light, other aspects of his testimony 
may well have been more objective 
given his current distance from the 
situation.   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 332 
The evidence demonstrates that out of a thicket of reasons 
advanced for Hayward™s discharg
e, two themes predominate. 
The managers cited two specific
 incidents of asserted miscon-
duct and a generalized allegatio
n that Hayward had a bad atti-
tude and was not a team player. I will address the two specific 
incidents first. 
The first of these events involved a wealthy elderly customer 
of the retail bank. The customer
 sought investment assistance. 
Saunders, the financial consultant
 assigned to the customer™s 
territory, met with the customer in the presence of the bank 
manager. Saunders recommended a 
particular investment, but 
during the process of preparing the necessary documents she 
discovered that the investor was 
too old to qualify. The meeting 
terminated and the customer 
was left without any proposed 
investment solutions. Not surpri
singly, the bank manager was 
chagrined at this state of affairs. The manager contacted her 
superior, who arranged for Haywar
d to meet with the customer. 
There is no dispute that Hayw
ard was brought into the picture 
by the bank™s officers. He testified that this had been a common 
practice throughout his career. Th
is testimony is supported by 
Hosie™s notes, which reflected that Hayward had been a ﬁtrou-
bleshooterﬂ for the Company. (R. Exh. 2.) Hayward held two 
meetings with the customer, se
lling her a product after she had 
obtained outside advice indicating that it was a worthy invest-
ment vehicle for her. 
There was a conflict in te
stimony concerning whether 
Hunter™s approval for Hayward™
s assignment had been sought 
and obtained.
49 I have credited Hayward™s testimony that 
Hunter gave his approval, telling Hayward that it was ﬁno big 
deal.ﬂ (Tr. 196.) Only afterward, when Saunder™s lodged a vo-
ciferous complaint, did Hunter 
meet with Hayward and instruct 
him as to how to handle such situations in the future. 
At trial, the Company claimed that this episode was a serious 
transgression, forming a signifi
cant basis for Hayward™s dis-
charge from employment. I have
 no difficulty rejecting this 
contention. First of all, the evid
ence shows that at the time this 
incident took place, management
 was not seriously perturbed 
by it. Hunter testified that he told Halechko about the incident 
during one of their daily telepho
ne conversations. He informed 
Halechko about it without any ﬁdegree of urgency,ﬂ simply 
ﬁmention[ing] that this had happened and that I had dealt with 
it.ﬂ (Tr. 376Œ377.) By the same t
oken, Halechko testified that 
he could not even recall the ba
sic details of Hunter™s conversa-
tion about it. When Halechko briefed Hosie regarding the prob-
lems in the Western Region that necessitated his intervention, 
he did not mention this incident. 
Finally, I note that Hunter was 
informed of Saunder™s displeasure shortly after Hayward™s 
meeting with the client on April 4. Nevertheless, no discipli-
nary sanction was imposed until Hayward™s termination on July 
2. Hayward was paid the customary commission from the 
transaction. 
Beyond the evidence that establishes that management was 
not significantly troubled by Hayw
ard™s conduct in this matter, 
                                                          
 49 As Blyth put it, ﬁI™ll agree that
 that was very confusing as to 
which management team called who 
first.ﬂ (Tr. 494.) Thus, this con-
cededly confusing state of affairs could hardly serve as appropriate 

justification for Hayward™s termination. 
logic and common sense lead to a firm conclusion that Hay-
ward™s conduct was in no way obje
ctionable. Bank officials had 
been frustrated by their inability to assist an elderly client with 
her financial needs. They sought
 and obtained expert help from 
a highly productive financial cons
ultant. As a result, key objec-
tives of the Company were accomplished. The customer was 
assisted with her financial pla
nning and Citizens derived profit 
from having provided such assistance. The contention that 
Hayward poached on the territory of Saunders is absurd. Saun-
ders had met with the client a
nd concluded that she was unable 
to offer the client any assistance. It defies reason to argue that 
this customer in some way belo
nged to Saunders. It was logical 
and appropriate that another cons
ultant be assigned to provide 
for her unmet needs. Any subs
equent concern was simply a 
product of Saunder™s vociferous, but unjustified, complaint to 
Hunter. To the extent that the Company claims that Hayward™s 
behavior in assisting the Bank™
s managers in providing finan-
cial services to a customer who needed them was a justification 
for Hayward™s termination, I find 
that this is an obvious pretex-
tual grasping at straws. 
The second incident cited by the Company is more troubling 
since it involves an ugly dilemma presented by a racist cus-
tomer. Once again, Hayward did nothing to initiate involve-
ment in the situation. When the customer refused to meet with 
the assigned financial consulta
nt, Saunders, the bank manager 
asked Hayward to assist. Haywar
d knew that another financial 
consultant had made prior sales to this customer. Following 
Hunter™s general instructions to
 him, he telephoned this con-
sultant, who, while warning him that the customer was a jerk, 
authorized him to proceed with
 the sales meeting. Hayward 
made the sales. Once again, Saunders complained to Hunter, 
going so far as to threaten to take the matter to the human re-
sources department. 
At trial, Halechko presented 
a high-minded explanation as to 
why this incident was a serious
 indictment of Hayward. He 
dismissed Saunder™s complaint that Hayward had taken one of 

her clients, opining that this wa
s ﬁthe least of my concerns.ﬂ 
(Tr. 290.) He reported that his 
real concern was that a Company 
employee had met with an openly 
racist customer and engaged 
in business transactions with that
 customer. As he put it, such 
conduct   was unethical and it was not part of what we would do at Citi-

zens. The appointment should ne
ver have occurred. And what 
we should have done is closed the customer™s accounts and 
asked him to leave the bank.  
 (Tr. 289.) Unfortunately, this 
lofty expression of the Com-
pany™s goals went completely
 unrealized. Management was 
clearly informed of all of the pe
rtinent details of this transac-
tion. Certainly, Hayward made no 
effort to conceal the reasons 
he was brought in to make the sale. Although fully informed, 
management took no steps to re
medy this supposedly unethical 
conduct by both Hayward and th
e bank manager. Neither was 
subject to formal discipline. To the contrary, Hayward received 
his usual commission on the sales. 
This is significant since the 
Company clearly had the right to reject an unethical transac-
tion. The Company™s plan for financial advisors in effect at that 
time provided that management, ﬁin 
its sole discretion, reserves 
  CITIZENS INVESTMENT
 SERVICES CORP
. 333
the right to accept or reject any transaction, for any reason 
whatsoever.ﬂ (GC Exh. 4 p. 2.) When confronted with this 
Company policy, Halechko attempted to deflect the implica-
tions by reporting that he did not know if the Company was 
aware of the situation before Hayward was paid his commis-
sions. Even if this were true, it 
is not a satisfactory explanation. 
The written policy is designed to cover this eventuality, provid-
ing that ﬁrevenues credited to a Financial Advisor™s grid will be 
charged back any previously credited revenues that are re-
versed, adjusted or charged back.ﬂ (GC Exh. 4 p. 7.) No such 
charge back was taken once management learned all of the 
details of the transaction. 
The evidence shows that the Company failed to discipline 
Hayward or the bank manager for their supposedly unethical 
behavior. There is no evidence that the transactions were can-
celled or that the customer was 
directed to remove his business 
from the Bank. In fact, it appears that the Company™s ultimate 
decision regarding this difficult situation was to adopt the atti-
tude of Stevens, the bank manage
r. As she had put it, ﬁI don™t 
care what his problem is. Let™s just
 take care of him.ﬂ (Tr. 156.) 
In concluding that the Company™s attempt to cite this unpleas-
ant episode as a justification for Hayward™s termination is pre-
textual, it is important to note that there was no contention that 
Hayward™s participation in the transaction was in any way de-
signed to endorse or further the cu
stomer™s racist views. Indeed, 
Saunder™s told Hunter that  
 [s]he felt that on some level race
 was a part of it, but not on 
Chris™ part, but on the part of the regional manager, the bank 
regional manager.  
 (Tr. 374.) There is nothing to i
ndicate that management took 
any action whatsoever regarding this allegation.
50 In sum, the 
evidence shows that a highly placed bank manager asked for 
Hayward™s assistance. Following Hunter™s directive, Hayward 
sought authorization from the fi
nancial consultant who had 
previously made sales to this customer. After obtaining this 
authorization, he met with the customer and serviced his needs, 
in the process earning commissions for himself and for the 
Company. While it is apparent that the episode was distasteful 
for all concerned, I do not credit the contention that it repre-
sented serious, unethical behavior in the eyes of the Company™s 
management. The evidence reveals that to be a tardily formu-
lated attempt to justify Hayward™s discharge. I reject it as pre-
textual. 
Having rejected as pretextual the two specific instances of al-
leged misconduct relied upon by the Company, I must now 
examine the more generalized allegation that Hayward was a 
troublemaker who refused to adjust to the changeover in own-
ership of the Company, manifest
ed a bad attitude
, and declined 
to be a team player. In making
 this assertion, the managers 
provided testimony regarding the change in philosophy result-
ing from Citizens™ takeover of operations from Mellon. 
Halechko testified that, at Mell
on, investment services were 
                                                          
 50 It is necessary to add that ther
e was no evidence presented in this 
case regarding the regional manager™s attitude and motivation and 
nothing in this decision should be interpreted as a comment regarding 

that question. 
considered a ﬁnumber one prio
rityﬂ for the bank. (Tr. 257.) 
After Citizens took over, investment services ﬁweren™t really a 
key component anymore for the bank.ﬂ (Tr. 257.) Instead, in-
vestments were merely
 one of five such components. This rep-
resented a ﬁtotal change in 
the philosophy,ﬂ from being the 
dominant concern to being one of a number of competing con-
cerns. (Tr. 264.) Hunter confirme
d this description, agreeing 
that the investment component was no longer the primary fo-
cus. The Company contends that Hayward was unable to adapt 
to this new environment. 
I credit the managers™ description of the new working envi-
ronment. The difficulty is that it proves too much. The same 
managers agreed that the result of the new and more challeng-
ing working conditions was that 
financial consultants had to 
focus more on providing services 
to the banking managers. As 
Hunter put it,   they had to be more accommodating with the branch [bank-
ing] people. And they had to have a strong relationship, be-
cause it [the client referrals]
 was not going to be handed to 
them.  
 (Tr. 387.) Hunter agreed that a 
consultant™s relationship with 
the bank managers was at least as
 important as his or her rela-
tionship with other consultants.
 Counsel for the General Coun-
sel asked Hunter if meeting th
e requests of bank managers ﬁis 
something generally to be favo
red?ﬂ (Tr. 387.) Hunter re-
sponded that, provided the request
s were reasonable, ﬁexpecta-
tions were that they would be met, yes.ﬂ (Tr. 387.) 
Both Halechko and Hosie confirmed Hunter™s view of the 
importance of good teamwork with the bank™s managers. 
Halechko called them ﬁ
our customer.ﬂ (Tr. 255.) He agreed that 
it was ﬁimportantﬂ that they ﬁbe kept happy.ﬂ (Tr. 304.) During 
a meeting with the financial cons
ultants, he told them that  
 if we™re not getting the referrals that we need, it™s because 
your partners don™t want to partner with you anymore. And 

that just didn™t happen for no reason, and we need to identify 
and become a better partner with the bank.  
 (Tr. 308Œ309.) Hosie agreed that ﬁI think it was important to 

keep the bank people in your region happy.ﬂ (Tr. 44.) Of 
course, it was also important for 
a financial consultant to main-
tain good relations with the ot
her consultants. Chess acknowl-
edged as much, noting that a cons
ultant needed to ﬁwork with 
your colleagues, be a positive influence.ﬂ (Tr. 118.) 
The record leads to two conclusions regarding this change in 
banking philosophy and operations and Hayward™s adaptation 
to it. First, it is clear that c
onsultants™ relations
hips with bank 
managers were of critical im
portance. There was no evidence 
that Hayward had any problems with those managers. To the 
contrary, the evidence shows that
 he was highly regarded by the 
bank™s supervisors. Indeed, th
ey viewed him as a trouble-
shooter who could be brought in 
to assist with difficult cus-
tomer problems. By the same to
ken, his willingness to become 
involved in the solutions to these difficult problems speaks 
highly of his desire to foster teamwork with the bank™s offi-
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 334 
cers.
51 On the other hand, there is evidence that Hayward was 
willing to criticize the newer financial consultants. Neverthe-
less, it is important to note that
 he was simply of one a number 
of experienced consultants who 
were critical of their newer 
colleagues. Halechko specifically
 testified that Hayward was 
not a ﬁring leaderﬂ in this pr
oblem of teamwork among consult-
ants. (Tr. 337.) The evidence supports this conclusion. For in-
stance, the only written complaint about the newly hired con-
sultants was made by 
Chess, not Hayward. 
I have carefully assessed the Company™s claim that Hay-
ward™s termination was due to his inability to adjust to the atti-
tudinal and teamwork demands of
 the new work environment. 
The evidence fails to persuade me that this was a motivating 
factor in the decision to terminate Hayward™s employment. His 
attitude and teamwork toward
 the bank managers was exem-
plary. His attitude and teamwork toward his fellow financial 
consultants was less praisewort
hy, but not significantly worse 
than that of his peer group. All in all, I am led to the firm con-
viction that none of the Company™s proffered explanations for 
Hayward™s firing serve to explain the decision. There must 
have been something else. Base
d on the direct and circumstan-
tial evidence discussed above, I find that this missing rationale 
was Hayward™s prominent and pe
rsistent involvement in pro-
tected concerted activity culminating in his decision to refer to 
himself as the ﬁunion president.ﬂ Only when viewed in this 
light, can one comprehend the ab
rupt termination of an out-
standing performer with a prior clean disciplinary record. 
Ordinarily, analysis of 
employer motivation under 
Wright Line, supra, continues to the final step of the process. At that 
step, the employer must show 
that it would have imposed the 
same adverse action re
gardless of the employ
ee™s participation 
in protected concerted activity. The Board, however, draws a 
careful distinction in circumstances where the trier of fact con-
cludes that the employer™s pro
ffered reasons for the adverse 
action are merely pretextual. As the Board noted in 
La Gloria
 Oil & Gas Co.,
 337 NLRB 1120 (2002), affd. 71 Fed.Appx. 
441 (5th Cir. 2003),  
 Having found that the General Counsel has met its initial bur-

den of persuasion, we now examine the Respondent™s argu-
ment that it would have taken 
the same action in the absence 
of that protected activity. In do
ing so, we must distinguish be-
tween a ﬁpretextualﬂ and a ﬁdual motiveﬂ case. If the Respon-
dent™s evidence shows that the proffered lawful reason for the 
discharge did not exist, or was not, in fact relied upon, then 
the Respondent™s
 reason is pretextual. If no legitimate busi-
ness justification for the discharge exists, there is no dual mo-
tive, only pretext.  
 337 NLRB at 1126. See also, 
Golden State Foods Corp
., 340 
NLRB 382, 383 (2003). In this case, I have considered all of 
the varying reasons advanced in
 support of the decision to ter-
minate Hayward. I conclude that the Company, in fact, did not 
rely on any of these reasons in discharging him. They are 
                                                          
 51 I do not place significance on the fact that Hayward™s sales to dif-
ficult customers produced income to 
him. He was already a very high 
producer and his acceptance of difficult cases located outside his nor-

mal area of operations hardly seem
s a profitable endeavor for him. 
merely pretexts to mask the real motivating factor in his termi-
nation, his involvement in prot
ected concerted activity, capped 
by his self-styled a
ppointment as ﬁunion presidentﬂ of the ex-
perienced financial consultants. As
 a result, the analytical proc-
ess is complete. I conclude that Hayward™s termination consti-
tuted a violation of Section 8(a)(1) of the Act. 
CONCLUSION OF LAW By discharging its employee, 
Christopher Hayward, due to 
his participation in protected concerted activities in order to 
discourage its employees from engaging in these or other such 
activities, the Respondent has been interfering with, restraining, 
and coercing its employees in the exercise of the rights guaran-
teed to them in Section 7 of the Act, in violation of Section 
8(a)(1) of the Act. 
REMEDY Having found that the Respondent has engaged in an unfair 
labor practice, I find that it must 
be ordered to cease and desist 
and to take certain affirmative action designed to effectuate the 
policies of the Act. The Res
pondent having discriminatorily 
discharged an employee, it must offer him reinstatement and 
make him whole for any loss of earnings and other benefits, 
computed on a quarterly basis from 
date of discharge to date of 
proper offer of reinstatement, 
less any net interim earnings, as 
prescribed in 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), plus interest as computed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
Because of the rather unusual work setting involved in this 
case, both counsel for the Genera
l Counsel and counsel for the 
Respondent have predicted that 
determination of the precise 
parameters of the reinstatement remedy and calculation of the 
back pay owing to the Chargi
ng Party will be complicated. 
Thus, counsel for the General Counsel observed that  
 the income of financial consultants is by its nature impacted 
substantially by outside forces, 
primarily the rise and fall of 
the stock market and that said formula [for calculation of back 
pay] should take this factor into account.  
 (GC Br. at pp. 28Œ29.) Counsel for the Respondent made essen-tially the same point, noting that  
 a backpay award may admittedly be difficult to calculate 

given the contingent nature of much of Mr. Hayward™s com-
pensation which was tied to sa
les production and likely would 
have been impacted by deterioration which occurred in the fi-
nancial services and investment business during 2002 and 
2003 as a result of economic factors unrelated to this case.  
 (R. Br. at p. 28.) 
The Board has broad discretion in
 resolving remedial issues. 
Phelps Dodge Corp. v. NLRB
, 313 U.S. 177 (1941). It has cho-
sen to exercise this discretion 
through a posttrial administrative 
compliance process. In 
Tuv Taam Corp.
, 340 NLRB 756, (2003), the Board observed that it
 has a ﬁwell established policy 
of deferring to compliance questi
ons regarding the specifics of 
the relief granted.ﬂ  Id. at 759 fn. 4, and the cases cited therein. 
In Alaska Pulp Corp
., 326 NLRB 522, 523 (1998), enf. in 
part and remanded 231 F.3d 1156 (9
th Cir. 2000), after noting 
that resolution of remedial issues is ﬁoften problematic and 
  CITIZENS INVESTMENT
 SERVICES CORP
. 335
inexact,ﬂ the Board summarized the appropriate administrative 
process involved. During the compliance phase of the proceed-
ings, the General Counsel, exerci
sing ﬁwide discretion,ﬂ selects 
a formula for resolving the issu
es. If the Respondent seeks to 
propose an alternative formula,
 then an administrative law 
judge must conduct a hearing. Th
e judge™s duty is to decide 
which formula   is the proper one in view of all the facts adduced by the parties 

and to make recommendations to the Board as to the most ac-
curate method of determining the amounts due.  
 326 NLRB 522, fn. 7, citing 
American Mfg. Co. of Texas
, 167 
NLRB 520 (1967). Finally, the Board will select the ﬁmost 
accurate methodﬂ of calculation, taking into account the views 
of all parties. 326 NLRB at 523. In so doing, it will resolve any 
uncertainties against the party whose wrongdoing created the 
uncertainty.
52  While it was perceptive of both counsel to highlight some of 
the difficulties that may be anticipated, it is necessary to defer 
resolution of these issues to the appropriate phase of the 
Board™s processes. Therefore, at the compliance stage of the 
proceedings, the parties should be prepared to address the 
amount of backpay owed
53  and the nature of the reinstatement 
remedy, including the quality and extent of any client list
54 required to meet the Company™s obligation to provide full rein-
statement to Hayward.
55  Counsel for the General Counsel
 also requests an order re-
quiring the Respondent to ﬁresci
nd and expungeﬂ references to 
Hayward™s termination in ﬁany reports it has made to all regula-
tory bodies of the securities 
industry, both governmental and 
private.ﬂ (GC Br. at p. 29.) In my view, due to the potentially 
adverse consequences to Hayward™s professional standing aris-
ing from the filing of such reports, this relief is a necessary 
component of the proper make 
whole remedy. I shall recom-
mend that the Board include such a provision in the order. 
Given the nature of the Company™s decentralized operations, I 
                                                          
 52 A useful list of guiding principles involved in making these de-
terminations during the compliance process is set forth in 
Minette Mills, 
Inc.
, 316 NLRB 1009, 1010 (1995). 
53 One of the advantages of the 
Board™s compliance procedures is 
that resolution of these issues ma
y commence with informal discussion 
among the parties. Noting that the parties may be expected to have 
familiarity with ﬁrates and methods
 of compensation . . . and other 
issues that will be used to determ
ine gross backpay,ﬂ the Board™s Case-
handling Manual for compliance proceedings, at Sec. 10531.2, recom-
mends that the compliance officer ask ﬁboth Respondent and discimina-

tee how they think gross backpay s
hould be determined and how much 
it should be.ﬂ 
54 The parties have referred to such a list as a ﬁbook of business.ﬂ 
55 I do note that Hosie testified 
that the Company had a written em-
ployment agreement with the financ
ial consultants, specifying that 
CISC retained ownership of the client 
list. As it was not material in this 
phase of the proceedings, this document was not offered into evidence. 

At compliance, it would certainly become material. I also note that, in 
his opening statement, counsel for 
the General Counsel wisely observed 
that the individual investment custom
ers have an important interest in 
who will act as their financial consultant. He suggested that the remedy 
include provision for Hayward to contact his former assigned custom-
ers to ascertain their wishes. 
also recommend that the Board adopt counsel for the General 
Counsel™s request that the empl
oyer be required to post the 
notice ﬁat all locations where fi
nancial consultant employees 
are working.ﬂ (GC Br. at p. 28.) This is necessary to accom-
plish the remedial purposes underl
ying the posting of notices to 
employees. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
56  ORDER The Respondent, Citizens Investment Services Corporation, 
Pittsburgh, Pennsylvania, its officers, agents, successors, and 
assigns, shall  
1.  Cease and desist from  
(a) Taking adverse action, incl
uding termination of employ-
ment, against Christopher Hayward or any other of its employ-
ees due to their participation in protected concerted activities.  
(b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act.  
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act.  
(a) Within 14 days from the date of this Order, offer Christo-
pher Hayward full reinstatement to his former job or, if that job 

no longer exists, to a substantia
lly equivalent position, without 
prejudice to his seniority or any other rights or privileges previ-
ously enjoyed.  
(b) Make Christopher Hayward whole for any loss of earn-
ings and other benefits suffered as
 a result of the discrimination 
against him in the manner set forth in the remedy section of the 
decision.  
(c) Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful discharge, and within 3 
days thereafter notify the employee in writing that this has been 
done and that the discharge will not be used against him in any 
way.  
(d) Within 14 days from the date of this Order, make every 
good-faith effort to rescind from its reports submitted to all 
regulatory bodies of the securiti
es industry, both governmental 
and private, all reference to the employee™s termination, and 
within 3 days thereafter notify the employee in writing that this 
has been done.  
(e) Preserve and, within 14 days of a request, or such addi-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment re-
cords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to
 analyze the amount of backpay 
due under the terms of this Order.  
(f) Within 14 days after servic
e by the Region, post at its 
each of its facilities in its Western Region of Pennsylvania 
where financial consultant employees are working, copies of 
                                                          
 56 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 336 
the attached notice marked ﬁAppendix.ﬂ
57 Copies of the notice, 
on forms provided by the Regional
 Director for Region 6, after 
being signed by the Respondent™s authorized representative, 
shall be posted by the Respondent immediately upon receipt 
and maintained for 60 consecutiv
e days in conspicuous places 
including all places where notices to employees are customarily 
posted. Reasonable steps shall be taken by the Respondent to 
ensure that the notices are not altered, defaced, or covered by 
any other material. In the event that, during the pendency of 
these proceedings, the Responden
t has gone out of business or 
closed the facilities involved in
 these proceedings, the Respon-
dent shall duplicate and mail, at 
its own expense, a copy of the 
notice to all current employee
s and former employees em-
ployed by the Respondent at any time since July 2, 2002.  
(g) Within 21 days after service by the Region, file with the 
Regional Director a sworn certifica
tion of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
 APPENDIX 
NOTICE TO 
EMPLOYEES POSTED BY 
ORDER OF THE NATIONAL 
LABOR 
RELATIONS BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 
Federal labor law and has ordered us to post and obey this no-
tice. 
                                                           
 57 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-

mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 
Choose representatives to bargai
n with us on your behalf 
Act together with other employees for your benefit and 
protection Choose not to engage in any of
 these protecte
d activities.  WE WILL NOT
 discharge or otherwise discriminate against 
Christopher Hayward or any of you for engaging in protected 
concerted activities. 
WE WILL NOT
 in any like or related manner interfere with, re-
strain, or coerce you in the exercise of the rights guaranteed 
you by Federal labor law. 
WE WILL
, within 14 days from the date of the Board™s Order, 
offer Christopher Hayward full reinstatement to his former job 
or, if that job no longer exists, to a substantially equivalent 
position, without prejudice to his seniority or any other rights or 
privileges previously enjoyed. 
WE WILL 
make Christopher Hayward whole for any loss of 
earnings and other benefits resu
lting from his disc
harge, less 
any net interim earnings, plus interest. 
WE WILL
, within 14 days from the date of the Board™s Order, 
remove from our files any refere
nce to the unlawful discharge 
of Christopher Hayward, and 
WE WILL
, within 3 days thereafter, 
notify him in writing that this has been done and that the dis-
charge will not be used 
against him in any way. 
WE WILL
, within 14 days from the date of the Board™s Order, 
make every good faith effort to rescind from our reports sub-
mitted to all regulatory bodies of
 the securities industry, both 
governmental and private, all reference to the unlawful dis-
charge of Christopher Hayward, and 
WE WILL
, within 3 days 
thereafter, notify him in writing that this has been done. 
CITIZENS INVESTMENT 
SERVICES CORPORATION    